--------------------------------------------------------------------------------

Exhibit 10.18

Execution


Dated 28 October 2010


CHINA SECURITY & SURVEILLANCE TECHNOLOGY, INC.
as Borrower

CHINA DEVELOPMENT BANK CORPORATION HONG KONG BRANCH
[exhibit-termx1x1.jpg] 
as Lender


CHINA DEVELOPMENT BANK CORPORATION HONG KONG BRANCH
[exhibit-termx1x2.jpg] 
as Arranger


CHINA DEVELOPMENT BANK CORPORATION HONG KONG BRANCH
[exhibit-termx1x3.jpg] 
as Facility Agent


__________________________________________________

USD 50,000,000 TERM LOAN FACILITY AGREEMENT
__________________________________________________

KING & WOOD
9/F., Hutchison House
Central, Hong Kong

Tel.: (852) 2848 4848
Fax: (852) 2845 2995
Ref.: 710100119/CR/JL

--------------------------------------------------------------------------------

Execution

CONTENTS

CLAUSE   PAGE 1. DEFINITIONS AND INTERPRETATION 1 2. THE FACILITY 11 3. PURPOSE
12 4. CONDITIONS OF UTILISATION 12 5. UTILISATION 13 6. REPAYMENT 14 7.
PREPAYMENT AND CANCELLATION 14 8. INTEREST 17 9. INTEREST PERIODS 18 10. CHANGES
TO THE CALCULATION OF INTEREST 18 11. FEES 19 12. TAX GROSS UP AND INDEMNITIES
20 13. INCREASED COSTS 22 14. MITIGATION BY THE LENDERS 23 15. OTHER INDEMNITIES
24 16. COSTS AND EXPENSES 25 17. REPESENTATIVES AND WARRANTIES 25 18.
UNTERTAKINGS 26 19. EVENTS OF DEFAULT 26 20. CHANGES TO THE PARTIES 27 21.
DISCLOSURE OF INFORMATION 30 22. ROLE OF THE ADMINISTRATIVE PARTIES 31 23.
SHARING AMONG THE FINANCE PARTIES 36 24. PAYMENT MECHANICS 37 25. SET-OFF 39 26.
NOTICES 40 27. CALCULATIONS AND CERTIFICATES 41 28. PARTIAL INVALIDITY 41 29.
REMEDIES AND WAIVERS 41 30. AMENDMENTS AND WAIVERS 41 31. COUNTERPARTS 42 32.
GOVERNING LAW 42

- i -

--------------------------------------------------------------------------------

Execution

33.      ENFORCEMENT 42 SCHEDULE 1 44 THE ORIGINAL LENDER AND COMMITMENT 44
SCHEDULE 2 45 CONDITIONS PRECENDENT 45 SCHEDULE 3 48 UTILISATION REQUEST 48
SCHEDULE 4 49 FORM OF TRANSFER CERTIFICATE 49 SCHEDULE 5 51 REPRESENTATIONS AND
WARRANTIES 51 SCHEDULE 6 55 UNDERTAKINGS 55 SCHEDULE 7 60 EVENTS OF DEFAULT 60
SCHEDULE 8 63 DEBT SERVICE ACCOUNT 63 EXECUTION 64

- ii -

--------------------------------------------------------------------------------

Execution

THIS AGREEMENT is dated 28 October 2010 and made between:

1

CHINA SECURITY & SURVEILLANCE TECHNOLOGY, INC., a limited liability company
incorporated under the laws of the State of Delaware with its principal place of
business at 13/F, Shenzhen Special Zone Press Tower, Shennan Road, Futian
District, Shenzhen, People’s Republic of China, 518034 as borrower (the
“Borrower”);


2

CHINA DEVELOPMENT BANK CORPORATION HONG KONG
BRANCH[exhibit-termx4x1.jpg][exhibit-termx4x2.jpg]of Suite 3307-15, 33/F., One
International Finance Centre, No. 1 Harbour View Street, Central, Hong Kong as
lender (the “Original Lender”);


3

CHINA DEVELOPMENT BANK CORPORATION HONG KONG
BRANCH[exhibit-termx4x3.jpg][exhibit-termx4x4.jpg]of Suite 3307-15, 33/F., One
International Finance Centre, No. 1 Harbour View Street, Central, Hong Kong as
arranger (the “Arranger”); and


4

CHINA DEVELOPMENT BANK CORPORATION HONG KONG
BRANCH[exhibit-termx4x5.jpg][exhibit-termx4x6.jpg] of Suite 3307-15, 33/F., One
International Finance Centre, No. 1 Harbour View Street, Central, Hong Kong as
facility agent of the Finance Parties (other than itself) (the “Facility
Agent”).

IT IS AGREED as follows:

1.

DEFINITIONS AND INTERPRETATION

      1.1

Definitions

     

In this Agreement:

     

"Administrative Party" means each of the Facility Agent and the Arranger.

     

“Authorised Person” means a person duly authorised to act on behalf of any of
the Obligors, as the case may be, and any permitted attorney-in-fact or delegate
of such person.

     

"Availability Period" means the period three (3) months from and including the
date of this Agreement.

     

"Available Commitment" means at any time a Lender's Commitment minus:

      (a)

the aggregate amount of its participations in the outstanding Loans; and

      (b)

in relation to any proposed Utilisation, the aggregate amount of its
participations in any Loan that is due to be made on or before the proposed
Utilisation Date.

-1-

--------------------------------------------------------------------------------

Execution

"Available Facility" means at any time the aggregate of the Lenders' Available
Commitments.

"Break Costs" means the amount (if any) by which:

  (a)

the interest which a Lender should have received pursuant to the terms of this
Agreement for the period from the date of receipt of all or any part of the
principal amount of a Loan or Unpaid Sum to the last day of the current Interest
Period in respect of that Loan or Unpaid Sum, had the principal amount or Unpaid
Sum received been paid on the last day of that Interest Period;

exceeds:

  (b)

the amount of interest which that Lender would be able to obtain by placing an
amount equal to the principal amount or Unpaid Sum received by it on deposit
with a leading bank in the Relevant Interbank Market for a period starting on
the business day following receipt or recovery and ending on the last day of the
current Interest Period.

"Commitment" means, in relation to any Lender at any time, as the context
requires:

  (a)

the rights of any person against such Lender under this Agreement to require
such Lender to make or maintain any participation in any Loan, and the
corresponding obligations (conditional or otherwise) of such Lender; or

        (b)

the currency and maximum aggregate amount at such time of such participation(s)
of such Lender in any Loan(s) (whether made at such time or capable of being
made thereafter).

“Debt Service Account” has the meaning ascribed to it in Schedule 8 (Debt
Service Account).

“Deed of Undertaking” means a deed of undertaking executed or to be executed by
the Borrower and Mr. Tu in favour of the Facility Agent in respect of the SAFE
Circulars.

“Default Notice” means a notice issued in accordance with this Agreement by the
Facility Agent to the Borrower notifying the Borrower of the occurrence of an
Event of Default.

"Event of Default" means any event or circumstance specified as such in Schedule
7 (Events of Default).

"Facility" means the term loan facility made available under this Agreement as
described in Clause 2 (The Facility).

"Facility Office" means the office or offices notified by a Lender to the
Facility Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five (5) business days' written notice) as
the office or offices through which it will perform its obligations under this
Agreement.

-2-

--------------------------------------------------------------------------------

Execution

"Finance Documents" means the followings:-

  (a)

this Agreement;

        (b)

the Deed of Undertaking; and

        (c)

any other document or agreement designated in writing as such by the Borrower
and the Facility Agent.

"Finance Party" means the Facility Agent, the Arranger or a Lender.

"Financial Indebtedness" means any indebtedness for or in respect of:

  (a)

moneys borrowed;

        (b)

any amount raised by acceptance under any acceptance credit facility;

        (c)

any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

        (d)

the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with the general applicable accounting standards, be
treated as a finance or capital lease;

        (e)

receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

        (f)

any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

        (g)

any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value shall be taken
into account);

        (h)

any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

        (i)

the amount of any liability in respect of any guarantee or indemnity for any of
the items referred to in paragraphs (a) to (h) above.

“Final Maturity Date” means the date falling thirty-six (36) months after the
first Utilisation Date.

“GAAP” means the United States generally accepted accounting principles.

“Group” means the Borrower and its subsidiaries from time to time.

“Group Companies” means the members of the Group; and “Group Company” means each
of them.

-3-

--------------------------------------------------------------------------------

Execution

“Hong Kong” means the Hong Kong Special Administrative Region of the People’s
Republic of China.

“Interest Payment Date” means the last day of each Interest Period.

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 9 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 8.3 (Default interest).

"Lender" means:

  (a)

the Original Lender; and

        (b)

any person which has become a Party in accordance with Clause 20 (Changes to the
Parties),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

"LIBOR" means, in relation to any Loan:

  (a)

the applicable Screen Rate; or

        (b)

if no Screen Rate is available for US Dollars for the Interest Period of that
Loan, the arithmetic mean of the rates (rounded upwards to four decimal places)
quoted by the Reference Banks to leading banks in the London interbank market
(as supplied to the Facility Agent at its request),

as of 11:00am (London time) on the Quotation Day for which an interest rate is
to be determined for the offering of deposits in US Dollars and for a period of
comparable to the Interest Period for that Loan.

"Loan" means, as the context requires, a loan made or to be made under the
Facility or the principal amount outstanding at any time of that loan.

"London Business Day" means a day (other than a Saturday or Sunday) on which
commercial banks are open for general business including dealings in interbank
deposits in London.

"Majority Lenders" means at any time:

  (a)

if there is any Loan then outstanding, a Lender or Lenders whose participations
in the Loan(s) then outstanding aggregate more than 66 2/3% of such Loan(s), or

        (b)

if there is no Loan then outstanding and the Available Facility is then greater
than zero, a Lender or Lenders whose Available Commitments aggregate more than
66 2/3% of the Available Facility, or

        (c)

if there is no Loan then outstanding and the Available Facility is then zero;

-4-

--------------------------------------------------------------------------------

Execution

  (i)

if the Available Facility became zero after a Loan ceased to be outstanding, a
Lender or Lenders whose Available Commitments aggregated more than 66 2/3% of
the Available Facility immediately before the Available Facility became zero, or

        (ii)

if a Loan ceased to be outstanding after the Available Facility became zero, a
Lender or Lenders whose participations in the Loan(s) outstanding immediately
before any Loan ceased to be outstanding aggregated more than 66 2/3% of such
Loan(s).

"Margin" means three per cent (3%) per annum.

“Material Adverse Change” means any event or circumstance that has or could
reasonably be expected to have a material adverse effect.

“Mr. Tu” means Mr. Tu Guo Shen[exhibit-termx8x1.jpg], holder of passport of the
People’s Republic of China No.G28948045.

“Obligors” means the Borrower, Mr. Tu and any other person (other than a Finance
Party) who is a party to a Finance Document; and “Obligor” means any of them.

“Original Financial Statements” means the audited and consolidated financial
statements of the Group for the financial years ended 31 December 2009, 31
December 2008 and 31 December 2007.

"Party" means a party to this Agreement.

“Permitted Holders” means Mr. Tu and his estate, spouse, ancestors and lineal
descendants, the legal representatives of any of the foregoing and the trustees
of any bona fide trusts of which the foregoing are the sole beneficiaries or the
grantors, or any entity of which the foregoing beneficially own, individually or
collectively with any of the foregoing, at least 80% of the total voting power
of the voting shares of such entity.

“Permitted Security Interest” means

  (i)

any Security Interest arising or constituted under any retention of title or
similar provision in a supplier's or vendor's terms and conditions of supply or
sale of goods or materials acquired by the Borrower or any other Group Company
in the ordinary course of business and provided no default exists in respect of
the obligations which the Security Interest secures;

        (ii)

any Security Interest for any Taxes which are not yet due or remain payable
without penalty (other than those which are currently being contested in good
faith by appropriate proceedings and in respect of which the Borrower or any
other Group Company has made adequate reserve (being not less than an amount
which would be required to be reserved in accordance with GAAP)) provided always
that no document has been filed, registered, recorded or lodged with any court,
registry, office, or regional, provincial, governmental or other authority by
any person for the purpose of perfecting or preserving such Security Interest or
the priority thereof;

-5-

--------------------------------------------------------------------------------

Execution

  (iii)

any Security Interest arising or constituted by any lease, rental, hire,
conditional sale or similar agreement entered into by the Borrower or any other
Group Company relating to the assets acquired by it in the ordinary course of
business (and not for the primary purpose of raising finance) provided always
that the entry into and performance of such arrangements does not contravene any
provision of any of the Finance Documents;

        (iv)

any Security Interest on property acquired by the Borrower or any other Group
Company after the date hereof which existed on such property at the time of its
acquisition (but which was not created in anticipation thereof) provided that
the terms thereof and the acquisition of such property do not contravene any
provision of any of the Finance Documents and the principal amount secured
thereby has not been increased in contemplation of, or since the acquisition of
that property by the Borrower;

        (v)

any netting or set-off arrangement entered into by the Borrower or any other
Group Company in the ordinary course of its banking arrangements for the purpose
of netting debit and credit balances;

        (vi)

any Security Interest on any asset of a Group Company in the PRC securing any
Financial Indebtedness of a Group Company in the PRC consistent with past
practice.

"Potential Event of Default" means any event or circumstance specified in
Schedule 7 (Events of Defaults) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

“PRC” means the People’s Republic of China excluding, for the purpose of this
Agreement, Hong Kong, Macau and Taiwan.

"Quotation Day" means, in relation to any period for which an interest rate is
to be determined, two (2) London Business Days before the first day of that
period.

"Reference Banks" means such banks as may be appointed by the Facility Agent in
consultation with the Borrower.

“Related Business” means any manufacturing, distributing, installing and
servicing security, surveillance, fire and alarm products and systems and
developing security and surveillance related software in PRC and other products
or systems in similar nature.

"Relevant Interbank Market" means the London interbank market.

“SAFE Circulars” means Notice on the Relevant Issues Concerning Foreign Exchange
Control on Domestic Residents' Corporate Financing and Roundtrip Investment
Through Offshore Special Purpose Vehicles [exhibit-termx9x1.jpg]

-6-

--------------------------------------------------------------------------------

Execution

[exhibit-termx10x1.jpg]

"Screen Rate" means the British Bankers’ Association LIBOR fixing for the
relevant period displayed on the appropriate page of the Reuters screen. If the
agreed page is replaced or service ceases to be available, the Facility Agent
may specify another page or service displaying the appropriate rate after
consultation with the Borrower and the Lenders.

"Security Interest" means (i) a mortgage, charge, pledge, lien or other
encumbrance securing any obligation of any person, (ii) any arrangement under
which money or claims to, or for the benefit of, a bank or other account may be
applied, set-off or made subject to a combination of accounts so as to effect
payment of sums owed or payable to any person or (iii) any other type of
preferential arrangement (including title transfer and retention arrangements)
having a similar effect.

"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

"Tax Deduction" has the meaning given to such term in Clause 12.1 (Tax
definitions).

"Total Commitments" means at any time the aggregate of the Commitments.

"Transfer Certificate" means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Facility Agent and the Borrower.

"Transfer Date" means, in relation to a transfer, the later of:

  (a)

the proposed Transfer Date specified in the Transfer Certificate; and

        (b)

the date on which the Facility Agent executes the Transfer Certificate.

“United States” means the United States of America.

"Unpaid Sum" means any sum due and payable but unpaid by the Borrower under this
Agreement.

-7-

--------------------------------------------------------------------------------

Execution

"Utilisation" means a utilisation of the Facility.

"Utilisation Date" means the date of a Utilisation, being the date on which the
relevant Loan is to be made.

"Utilisation Request" means a notice substantially in the form set out in
Schedule 3 (Utilisation Request).

1.2

Construction


(a)

Unless a contrary indication appears, any reference in this Agreement to:

      (i)

any "Administrative Party", the "Agent", the "Arranger", any "Finance Party",
any "Lender", the “Borrower”, any "Obligor" or any "Party" shall be construed so
as to include its successors in title, permitted assigns and permitted
transferees;

      (ii)

"affiliate" of any specified person means:


  (a)

any other person directly or indirectly controlling or controlled by or under
direct or indirect common control with such specified person, or

          (b)

any other person who is a director or officer of:

          (1)

such specified person,

          (2)

any subsidiary of such specified person,

          (3)

any person described in (a) above, or

          (c)

any spouse, parent, child, brother or sister of any person described in (a) or
(b) above;


  (iii)

"applicable law or regulation" includes any law, regulation, rule, official
directive, request or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation;

        (iv)

a document is in “agreed form” if it is agreed and initialled for the purpose of
identification as such by the Borrower and the Facility Agent;

        (v)

"assets" includes present and future properties, revenues and rights of every
description;

        (vi)

"authorisation" means:


  (d)

an authorisation, consent, approval, resolution, licence, exemption, filing,
notarisation, lodgement or registration; or

        (e)

in relation to anything which will be fully or partly prohibited or restricted
by law if a government agency intervenes or acts in any way within a specified
period after lodgement, filing, registration or notification, the expiry of that
period without intervention or action;

-8-

--------------------------------------------------------------------------------

Execution

  (vii)

"business day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in New York, London and Hong Kong;

        (viii)

“contractual obligations” means, as to any person, any provision of any security
issued by such person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument or arrangement (whether in writing
or otherwise) to which such person is a party or by which it or any of such
person’s property is bound;

        (ix)

“control” means the power to direct the management and policies of a body
corporate, whether through the ownership of voting capital, by contract or
otherwise and “controlled” shall be construed accordingly;

        (x)

a "Finance Document" or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, novated,
supplemented, extended or restated;

        (xi)

"governmental agency" means any government or any governmental agency,
semi-governmental or judicial entity or authority (including, without
limitation, any stock exchange or any self-regulatory organisation established
under statute);

        (xii)

"holding company" means, in relation to a company or corporation, any other
company or corporation in respect of which it is a subsidiary;

        (xiii)

"including" shall be construed as "including without limitation" (and cognate
expressions shall be construed similarly);

        (xiv)

"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

        (xv)

"indirect tax" means any goods and services tax, consumption tax, value added
tax or any tax of a similar nature;

        (xvi)

“material adverse effect” means a material adverse effect on (a) the property,
business, operations, financial condition, liabilities or capitalization of the
Group , taken as a whole, (b) the ability of any Obligor to perform its payment
obligations or any of its material obligations under any of the Finance
Documents to which it is a party, (c) the validity or enforceability of any of
the Finance Documents, (d) the material rights and remedies of the Finance
Parties under any of the Finance Documents or (e) the timely repayment of the
Loan or payment of interest accrued or any other amount payable by the Borrower
under this Agreement;

        (xvii)

"month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

-9-

--------------------------------------------------------------------------------

Execution

  (a)

if the numerically corresponding day is not a business day, that period shall
end on the next business day in that calendar month in which that period is to
end if there is one, or if there is not, on the immediately preceding business
day;

        (b)

if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last business day in that
calendar month; and

        (c)

if an Interest Period begins on the last business day of a calendar month, that
Interest Period shall end on the last business day in the calendar in which that
Interest Period is to end;

The above rules will apply only to the last month of any period.

  (xviii)

"subsidiary" means in relation to any company or corporation, a company or
corporation:

          (a)

which is controlled, directly or indirectly, by the first mentioned company or
corporation;

          (b)

more than half the issued equity share capital of which is beneficially owned,
directly or indirectly, by the first mentioned company or corporation; or

          (c)

which is a subsidiary of another subsidiary of the first mentioned company or
corporation,

         

and for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body;

          (xix)

a Lender's "participation" in a Loan or Unpaid Sum includes an amount (in the
currency of such Loan or Unpaid Sum) representing the fraction or portion
(attributable to such Lender by virtue of the provisions of this Agreement) of
the total amount of such Loan or Unpaid Sum and the Lender's rights under this
Agreement in respect thereof;

          (xx)

a "person" includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium
or partnership (whether or not having separate legal personality);

          (xxi)

a provision of law is a reference to that provision as amended or re-enacted;
and

          (xxii)

a time of day is a reference to Hong Kong time.

(b)      Clause and Schedule headings are for ease of reference only.

-10-

--------------------------------------------------------------------------------

Execution

(c)

Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

    (d)

A Potential Event of Default or an Event of Default is "continuing" if it has
not been remedied or waived.

    (e)

Where this Agreement specifies an amount in a given currency (the "specified
currency") "or its equivalent", the "equivalent" is a reference to the amount of
any other currency which, when converted into the specified currency utilising
the Facility Agent's spot rate of exchange for the purchase of the specified
currency with that other currency at or about 11 a.m. on the relevant date, is
equal to the relevant amount in the specified currency.


1.3

Currency Symbols

      (a)

“USD” or “US Dollars” or “Dollars” denotes the lawful currency of the United
States of America.

      (b)

“RMB” denotes the lawful currency of the PRC.

      2.

THE FACILITY

      2.1

The Facility

     

Subject to the terms of this Agreement, the Lenders make available to the
Borrower a US Dollar term loan facility in an aggregate amount equal to the
Total Commitments.

      2.2

Finance Parties' rights and obligations


(a)

The obligations of the Finance Parties under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

    (b)

The rights of the Finance Parties under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

    (c)

A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

2.3     Commitments

(a)

Subject to paragraph (b) below:

        (i)

on the date of this Agreement, the currency and amount of the Commitment of the
Original Lender is the currency and amount set opposite its name under the
heading "Commitment" in Schedule 1 (The Original Lender and Commitment); and

        (ii)

after the date of this Agreement:

        (1)

the currency and amount of the Commitment of the Original Lender is the currency
and amount set opposite its name under the heading "Commitment" in Schedule 1
(The Original Lender and Commitment) plus the currency and amount of the
Commitment of any other Lender transferred to it in accordance with this
Agreement but minus the currency and amount of its Commitment transferred by it
in accordance with this Agreement; and

-11-

--------------------------------------------------------------------------------

Execution

  (2)

the currency and amount of the Commitment of any Lender other than the Original
Lender is the currency and amount of the Commitment of any other Lender (whether
or not the Original Lender) transferred to it in accordance with this Agreement
minus the currency and amount of its Commitment transferred by it in accordance
with this Agreement.


(b)

The Commitment of any Lender is subject to any cancellation or reduction thereof
in accordance with this Agreement.


3.

PURPOSE

      3.1

PURPOSE

     

The Borrower shall apply all amounts borrowed by it under the Facility for
general working capital purpose.

      3.2

Monitoring

     

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

      4.

CONDITIONS OF UTILISATION

      4.1

The Borrower may not deliver the first Utilisation Request unless all conditions
precedent set out in Schedule 2 (Conditions Precedent) have been satisfied in
accordance with this Clause 4 (Conditions of Utilisation). The Facility Agent
shall notify the Borrower and the Lenders promptly upon being satisfied with the
same.

      4.2

The Borrower’s right to submit a Utilisation Request (including the first
Utilisation Request) is further subject to all conditions precedent set out in
Part B of Schedule 2 (Conditions Precedent) having been satisfied in accordance
with this Clause 4 (Conditions of Utilisation).

      4.3

The Borrower shall be deemed to have satisfied the conditions precedent in this
Clause 4 (Conditions of Utilisation) if:

      (i)

the documents and other evidence referred to in Schedule 2 (Conditions
Precedent) and any documentary evidence relating to the satisfaction of the
conditions precedent set out in Schedule 2 (Conditions Precedent) are delivered
to Facility Agent in form and substance satisfactory to it; and

      (ii)

no Material Adverse Change has occurred and no change in applicable law or
regulation or in the interpretation thereof shall be applicable that either
restrains or prevents or imposes materially adverse conditions upon the
transactions contemplated by or in connection with the Finance Documents.

-12-

--------------------------------------------------------------------------------

Execution

4.4

All copies of documents delivered to Facility Agent as required under this
Clause 4 (Conditions of Utilisation) shall be certified by an Authorised Person
as being true and complete copies of the originals.


5.

UTILISATION

    5.1

Delivery of a Utilisation Request

   

The Borrower may utilise the Facility by delivery to the Facility Agent of a
duly completed Utilisation Request not later than 10:00am (Hong Kong time) on
the third business day before the proposed Utilisation Date.

    5.2

Completion of Utilisation Request

   

The Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:


  (i)

the proposed Utilisation Date is a business day within the Availability Period;
and

        (ii)

the currency and amount of the Utilisation comply with Clause 5.3 (Currency and
amount).


5.3

Currency and amount


(a)

The currency specified in a Utilisation Request must be US Dollars.

    (b)

The amount of the proposed Loan must be an amount which is not more than the
Available Facility and which is a minimum of USD10,000,000 or, if less, the
Available Facility.


5.4

Lenders' participations


(a)

If the conditions set out in Clause 4 (Conditions of Utilisation) and 5.1
(Delivery of a Utilisation Request) to 5.3 (Currency and amount) above have been
met, each Lender shall make its participation in each Loan available by the
Utilisation Date through its Facility Office.

    (b)

The amount of each Lender's participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making that Loan.

    (c)

The Facility Agent shall notify each Lender of the amount of each Loan and the
amount of its participation in that Loan by 11:00am (Hong Kong time) on the
second business day before the Utilisation Date.


5.5

Cancellation of Available Facility

     

On the expiry of the Availability Period (in the principal financial centre of
the country of the relevant currency):

      (a)

the Available Commitment (if any) of each Lender shall be immediately and
automatically reduced to zero; and

      (b)

the Commitment of each Lender shall be immediately and automatically reduced by
the amount (if any) of the Available Commitment of such Lender immediately
before the reduction to zero of its Available Commitment in accordance with
paragraph (a) above.

-13-

--------------------------------------------------------------------------------

Execution

6.

REPAYMENT

        6.1

Repayment of Loans

       

The Borrower shall repay the Loans on the Final Maturity Date.

        6.2

Reborrowing

       

The Borrower may not reborrow any part of the Facility which is repaid.

        7.

PREPAYMENT AND CANCELLATION

        7.1

Illegality

       

If, at any time, it is or will become unlawful in any applicable jurisdiction
for a Lender to perform any of its obligations as contemplated by this Agreement
or to fund or maintain its participation in any Loan:

        (a)

that Lender shall promptly notify the Facility Agent upon becoming aware of that
event;

        (b)

upon the Facility Agent notifying the Borrower, the Commitment of that Lender
will be immediately cancelled; and

        (c)

the Borrower shall repay that Lender's participation in the Loans on the last
day of the Interest Period of each Loan occurring after the Facility Agent has
notified the Borrower or, if earlier, the date specified by the Lender in the
notice delivered to the Facility Agent (being no earlier than the last day of
any applicable grace period permitted by law).

        7.2

Cancellation

       

The Facility may not be cancelled except as otherwise provided in this
Agreement.

        7.3

Change of Control

        (a)

Upon the occurrence of a Change of Control:

        (i)

the Borrower shall promptly notify the Facility Agent upon becoming aware of
that event;

        (ii)

if the Majority Lenders so require, the Facility Agent shall, by not less than
30 days notice to the Borrower, cancel the Facility and declare all outstanding
Loans together with accrued interest, and all other amounts accrued under the
Finance Documents immediately due and payable, whereupon the Facility will be
cancelled and all such outstanding amounts will become immediately due and
payable; and

        (iii)

alternatively, if the Majority Lenders so require, the Facility Agent may, by
not less than 30 days notice to the Borrower, require the Borrower to prepay a
part of the Loans in such amount and on such date as is specified in the said
notice.

-14-

--------------------------------------------------------------------------------

Execution

  (b)

For the purpose of this Clause 7.3 (Change of Control), a “Change of Control”
means the occurrence of any of the following event:-

          (i)

the Permitted Holders cease to be the beneficial owners, directly or indirectly,
of a least 10% of the total voting power of the voting shares of the Borrower or
any person or persons, acting together, other than the Permitted Holders become
the beneficial owner(s) of a higher percentage of the total voting power of the
voting shares of the Borrower than that of which the Permitted Holders are
beneficial owners, directly or indirectly, whether as a result of the issuance
of securities of the Borrower, any merger, consolidation, liquidation or
dissolution of the Borrower, any direct or indirect transfer of securities by
the Permitted Holders or otherwise (for this purpose, the Permitted Holders will
be deemed to beneficially own any voting shares of the specified company held by
a parent company so long as the Permitted Holders beneficially own, directly or
indirectly, in the aggregate a majority of the total voting power of the voting
shares of such parent company); or

          (ii)

the sale, transfer, assignment, lease, conveyance or other disposition, directly
or indirectly, of all or substantially all the assets of the Borrower and its
subsidiaries, considered as a whole (other than a disposition of such assets as
an entirety or virtually as an entirety to a wholly owned subsidiary or one or
more Permitted Holders), shall have occurred, or the Borrower merges
consolidates or amalgamates with or into any other person (other than one or
person more Permitted Holders) or any other person (other than one or more
Permitted Holders) merges, consolidates or amalgamates with or into the
Borrower, in any such event pursuant to a transaction in which the outstanding
voting shares of the Borrower is reclassified into or exchanged for cash,
securities or other assets, other than such transaction where:

          (iii)

the outstanding voting shares of the Borrower is reclassified into or exchanged
for other voting shares of the Borrower or for the voting shares of the
surviving entity, and

          (iv)

the holders of the voting shares of the Borrower immediately prior to such
transaction own, directly or indirectly, not less than a majority of the voting
shares of the Borrower or the surviving entity immediately after such
transaction and in substantially the same proportion as before the transaction;
or

          (v)

individuals who on the date of this Agreement constitute the board of directors
(together with any new directors whose election or appointment by such board or
whose nomination for election by the shareholders of the Borrower is approved by
a vote of not less than the majority of the directors then still in office who
are either directors on the date of this Agreement or whose election or
nomination for election has been previously so approved) cease for any reason to
constitute a majority of the board of directors then in office; or the
shareholders of the Borrower shall have approved any plan of liquidation or
dissolution of the Borrower.

-15-

--------------------------------------------------------------------------------

Execution

7.4

Voluntary Prepayment

      (a)

The Borrower may, if it gives the Facility Agent not less than one (1) month’s
(or such shorter period as the Majority Lenders may agree) prior notice, prepay
on an Interest Payment Date or the Final Maturity Date the whole or any part of
any Loan (but, if in part, being an amount that is an integral multiple of
USD500,000).

      (b)

A Loan may be prepaid only after the last day of the Availability Period (or, if
earlier, the day on which the Available Facility is zero).

      7.5

Right of prepayment and cancellation in relation to a single Lender


(a)

If:

      (i)

any sum payable to any Lender by the Borrower is required to be increased under
paragraph (a) of Clause 12.2 (Tax gross-up); or

      (ii)

any Lender claims indemnification from the Borrower under Clause 12.3 (Tax
indemnity) or Clause 13.1 (Increased costs),

     

the Borrower may, whilst the circumstance giving rise to the requirement or
indemnification continues, give the Facility Agent notice of cancellation of the
Commitment of that Lender and its intention to procure the prepayment of that
Lender's participation in the Loans.

      (b)

On receipt of a notice referred to in paragraph (a) above, the Commitment of
that Lender shall immediately be reduced to zero.

      (c)

On the last day of each Interest Period which ends after the Borrower has given
notice under paragraph (a) above (or, if earlier, the date specified by the
Borrower in that notice), the Borrower shall prepay that Lender's participation
in the relevant Loan.

7.6    Restrictions

(a)

Any notice of cancellation or prepayment given by any Party under this Clause 7
(Prepayment and Cancellation) shall be irrevocable and, unless a contrary
indication appears in this Agreement, shall specify the date or dates upon which
the relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment.

    (b)

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

    (c)

The Borrower may not reborrow any part of the Facility which is prepaid.

-16-

--------------------------------------------------------------------------------

Execution

(d)

The Borrower shall not repay or prepay all or any part of any Loan or reduce any
Commitment except at the times and in the manner expressly provided for in this
Agreement.

    (e)

If any Commitment is reduced in accordance with this Agreement, the amount of
such reduction may not be subsequently reinstated.

    (f)

If the Facility Agent receives a notice under this Clause 7 (Prepayment and
Cancellation) it shall promptly forward a copy of that notice to either the
Borrower or the affected Lender, as appropriate.

    (g)

Any prepayment under Clause 7.3 (Change of Control) or Clause 7.4 (Voluntary
Prepayment) shall satisfy the obligations under Clause 6.1 (Repayment of Loans)
in inverse chronological order and be applied rateably among the participations
of all Lenders.


8.

INTEREST

      8.1

Calculation of interest

     

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

      (a)

Margin; and

      (b)

LIBOR.

      8.2

Payment of interest

     

The Borrower shall pay accrued interest on that Loan on each Interest Payment
Date.

      8.3

Default interest

      (a)

If the Borrower fails to pay any amount payable by it under this Agreement on
its due date, interest shall accure on the Unpaid Sum from the due date to the
date of actual payment (both before and after judgment) at a rate which is five
(5) percent. higher than the rate which would have been payable if the Unpaid
Sum had, during the period of non-payment, constituted a Loan for successive
Interest Periods, each of a duration selected by the Facility Agent (acting
reasonably). Any interest accruing under this Clause 8.3 (Default Interest)
shall be immediately payable by the Borrower on demand by the Facility Agent.

      (b)

If any Unpaid Sum consists of all or part of a Loan which became due on a day
which was not the last day of an Interest Period relating to that Loan the first
Interest Period for that Unpaid Sum shall have a duration equal to the unexpired
portion of the current Interest Period relating to that Loan.

      (c)

Default interest (if unpaid) arising on an Unpaid Sum will be compounded with
the Unpaid Sum at the end of each Interest Period applicable to that Unpaid Sum
but will remain immediately due and payable.

-17-

--------------------------------------------------------------------------------

Execution

8.4

Notification of rates of interest

     

The Facility Agent shall promptly notify the Lenders and the Borrower of the
determination of a rate of interest under this Agreement.

      9.

INTEREST PERIODS

      9.1

Interest Periods

      (a)

Each Interest Period for a Loan shall be of a duration of six (6) months.

      (b)

Each Interest Period for a Loan shall start on the Utilisation Date or (if a
Loan has already been made) on the last day of the preceding Interest Period of
such Loan.

      (c)

An Interest Period shall not extend beyond the Final Maturity Date.

      9.2

Non-Business Days

     

If an Interest Period would otherwise end on a day which is not a business day,
that Interest Period will instead end on the next business day in that calendar
month (if there is one) or the preceding business day (if there is not).

      9.3

Consolidation of Loans

     

If the Interest Periods of two or more Loans end on the same date, those Loans
will be consolidated into, and treated as, a single Loan on the last day of that
Interest Period.

      10.

CHANGES TO THE CALCULATION OF INTEREST

      10.1

Absence of quotations

     

Subject to Clause 10.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by noon on the Quotation Day, the applicable LIBOR shall be determined
on the basis of the quotations of the remaining Reference Banks.

      10.2

Market disruption


(a)

Subject to any alternative basis agreed and consented to as contemplated by
paragraphs (a) and (b) of Clause 10.3 (Alternative basis of interest or
funding), if a Market Disruption Event occurs in relation to a Loan for any
Interest Period, then the rate of interest on each Lender's share of that Loan
for the Interest Period shall be the rate per annum which is the sum of:

      (i)

the Margin; and

      (ii)

the higher of (x) the rate notified to the Facility Agent by that Lender as soon
as practicable and in any event before interest is due to be paid in respect of
that Interest Period to be that which expresses as a percentage rate per annum
the cost to that Lender of funding its participation in that Loan from whatever
source it may reasonably select and (y) in relation to a Market Disruption Event
under paragraph (b)(ii) below, LIBOR.

-18-

--------------------------------------------------------------------------------

Execution

(b)

In this Agreement "Market Disruption Event" means:

      (i)

at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available or the Screen Rate is zero or negative and none or
only one of the Reference Banks supplies a rate to the Facility Agent to
determine LIBOR for US Dollars for the relevant Interest Period; or

      (ii)

before noon (Hong Kong time) on the business day immediately following the
Quotation Day for the relevant Interest Period, the Facility Agent receives
notifications from a Lender or Lenders (whose participations in a Loan exceed 30
per cent. of that Loan) that the cost to it or them of obtaining matching
deposits in the Relevant Interbank Market would be in excess of LIBOR.


10.3

Alternative basis of interest or funding


(a)

If a Market Disruption Event occurs and the Facility Agent or the Borrower so
requires, the Facility Agent and the Borrower shall enter into negotiations (for
a period of not more than thirty days) with a view to agreeing a substitute
basis for determining the rate of interest.

    (b)

Any alternative basis agreed pursuant to paragraph (a) above shall, with the
prior consent of all the Lenders and the Borrower, be binding on all Parties.

    (c)

For the avoidance of doubt, in the event that no substitute basis is agreed at
the end of the thirty day period, the rate of interest shall continue to be
determined in accordance with the terms of this Agreement.


10.4

Break Costs


(a)

The Borrower shall, within three (3) business days of demand by a Finance Party,
pay to that Finance Party its Break Costs attributable to all or any part of a
Loan or Unpaid Sum being paid by the Borrower on a day other than the last day
of an Interest Period for that Loan or Unpaid Sum.

    (b)

Each Lender shall, as soon as reasonably practicable after a demand by the
Facility Agent, provide a certificate confirming the amount of its Break Costs
for any Interest Period in which they accrue.


11.

FEES

    11.1

Commitment Fee


(a)

The Borrower shall pay to the Facility Agent (for the account of each Lender) a
fee computed at the rate of a quarter of one per cent (0.25%) per annum on that
Lender’s Available Commitment under the Facility for the Availability Period.

    (b)

The accrued commitment fee is payable on the last day of each successive period
of three (3) months which ends during the Availability Period, on the last day
of the Availability Period and, if cancelled in full, on the cancelled amount of
the relevant Lender’

-19-

--------------------------------------------------------------------------------

Execution

11.2

Arrangement Fee

   

The Company shall pay to the Arranger an arrangement fee in the amount of
USD500,000 within one (1) month of the date of this Agreement.

    12.

TAX GROSS UP AND INDEMNITIES

    12.1

Tax definitions


(a)

In this Clause 12 (Tax Gross Up and Indemnities):

   

"Tax Credit" means a credit against, relief or remission for, or repayment of
any Tax.

   

"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

   

"Tax Payment" means an increased payment made by the Borrower to a Finance Party
under Clause 12.2 (Tax gross-up) or a payment under Clause 12.3 (Tax indemnity).

    (b)

Unless a contrary indication appears, in this Clause 12 (Tax Gross Up and
Indemnities) a reference to "determines" or "determined" means a determination
made in the absolute discretion of the person making the determination.


12.2

Tax gross-up


(a)

All payments to be made by the Borrower to any Finance Party under the Finance
Documents shall be made free and clear of and without any Tax Deduction unless
the Borrower is required to make a Tax Deduction, in which case the sum payable
by the Borrower (in respect of which such Tax Deduction is required to be made)
shall be increased to the extent necessary to ensure that such Finance Party
receives a sum net of any deduction or withholding equal to the sum which it
would have received had no such Tax Deduction been made or required to be made.

    (b)

The Borrower shall promptly upon becoming aware that the Borrower must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Facility Agent accordingly. Similarly, a Lender shall
notify the Facility Agent on becoming so aware in respect of a payment payable
to that Lender. If the Facility Agent receives such notification from a Lender
it shall notify the Borrower.

    (c)

If the Borrower is required to make a Tax Deduction, the Borrower shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

    (d)

Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Borrower shall deliver to the Facility
Agent for the Finance Party entitled to the payment evidence reasonably
satisfactory to that Finance Party that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.


12.3

Tax indemnity


(a)

Without prejudice to Clause 12.2 (Tax gross-up), if any Finance Party is
required to make any payment of or on account of Tax on or in relation to any
sum received or receivable under the Finance Documents (including any sum deemed
for purposes of Tax to be received or receivable by such Finance Party whether
or not actually received or receivable) or if any liability in respect of any
such payment is asserted, imposed, levied or assessed against any Finance Party,
the Borrower shall, within three (3) business days of demand of the Facility
Agent, promptly indemnify the Finance Party which suffers a loss or liability as
a result against such payment or liability, together with any interest,
penalties, costs and expenses payable or incurred in connection therewith,
provided that this Clause 12.3 (Tax indemnity) shall not apply to:

-20-

--------------------------------------------------------------------------------

Execution

  (i)

any Tax imposed on and calculated by reference to the net income actually
received or receivable by such Finance Party (but, for the avoidance of doubt,
not including any sum deemed for purposes of Tax to be received or receivable by
such Finance Party but not actually receivable) by the jurisdiction in which
such Finance Party is incorporated; or

        (ii)

any Tax imposed on and calculated by reference to the net income of the Facility
Office of such Finance Party actually received or receivable by such Finance
Party (but, for the avoidance of doubt, not including any sum deemed for
purposes of Tax to be received or receivable by such Finance Party but not
actually receivable) by the jurisdiction in which its Facility Office is
located.


(b)

A Finance Party intending to make a claim under paragraph (a) shall notify the
Facility Agent of the event giving rise to the claim, whereupon the Facility
Agent shall notify the Borrower thereof.

    (c)

A Finance Party shall, on receiving a payment from the Borrower under this
Clause 12.3 (Tax indemnity), notify the Facility Agent.


12.4

Tax credit

     

If the Borrower makes a Tax Payment and the relevant Finance Party determines
that:

      (a)

a Tax Credit is attributable to that Tax Payment; and

      (b)

that Finance Party has obtained, utilised and retained that Tax Credit,


the Finance Party shall pay an amount to the Borrower which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Borrower.

    12.5

Stamp taxes

   

The Borrower shall:


  (a)

pay all stamp duty, registration and other similar Taxes payable in respect of
any Finance Document, and

        (b)

within three (3) business days of demand, indemnify each Finance Party against
any cost, loss or liability that Finance Party incurs in relation to any stamp
duty, registration or other similar Tax paid or payable in respect of any
Finance Document.

-21-

--------------------------------------------------------------------------------

Execution

12.6

Indirect tax


(a)

All consideration expressed to be payable under a Finance Document by any Party
to a Finance Party shall be deemed to be exclusive of any indirect tax. If any
indirect tax is chargeable on any supply made by any Finance Party to any Party
in connection with a Finance Document, that Party shall pay to the Finance Party
(in addition to and at the same time as paying the consideration) an amount
equal to the amount of the indirect tax.

    (b)

Where a Finance Document requires any Party to reimburse a Finance Party for any
costs or expenses, that Party shall also at the same time pay and indemnify the
Finance Party against all indirect tax incurred by that Finance Party in respect
of the costs or expenses to the extent the Finance Party reasonably determines
that it is not entitled to credit or repayment in respect of the indirect tax.


13.

INCREASED COSTS

    13.1

Increased costs


(a)

Subject to Clause 13.3 (Exceptions) the Borrower shall, within three (3)
business days of a demand by the Facility Agent, pay for the account of a
Finance Party the amount of any Increased Costs incurred by that Finance Party
or any of its affiliates as a result of (i) the introduction of or any change in
(or in the interpretation, administration or application of) any law or
regulation or (ii) compliance with any applicable law or regulation made after
the date of this Agreement. The term "applicable law or regulation" in this
paragraph (a) shall include, without limitation, any law or regulation
concerning capital adequacy, prudential limits, liquidity, reserve assets or
Tax.

      (b)

In this Agreement "Increased Costs" means:

      (i)

a reduction in the rate of return from the Facility or on a Finance Party's (or
its affiliate's) overall capital (including, without limitation, as a result of
any reduction in the rate of return on capital brought about by more capital
being required to be allocated by such Finance Party);

      (ii)

an additional or increased cost; or

      (iii)

a reduction of any amount due and payable under any Finance Document,

     

which is incurred or suffered by a Finance Party or any of its affiliates to the
extent that it is attributable to the undertaking, funding or performance by
such Finance Party of any of its obligations under any Finance Document or any
participation of such Finance Party in any Loan or Unpaid Sum.


13.2

Increased cost claims


(a)

A Finance Party intending to make a claim pursuant to Clause 13.1 (Increased
costs) shall notify the Facility Agent of the event giving rise to the claim,
following which the Facility Agent shall promptly notify the Borrower.

    (b)

Each Finance Party shall, as soon as practicable after a demand by the Facility
Agent, provide a certificate confirming the amount of its Increased Costs.

-22-

--------------------------------------------------------------------------------

Execution

13.3

Exceptions

     

Clause 13.1 (Increased costs) does not apply to the extent any Increased Cost
is:

      (a)

attributable to a Tax Deduction required by law to be made by the Borrower;

      (b)

compensated for by Clause 12.3 (Tax indemnity) (or would have been compensated
for under Clause 12.3 (Tax indemnity) but was not so compensated solely because
the exclusion in paragraph (a) of Clause 12.3 (Tax indemnity) applied); or

      (c)

attributable to the wilful breach by the relevant Finance Party or its
affiliates of any applicable law or regulation.

      14.

MITIGATION BY THE LENDERS

      14.1

Mitigation


(a)

Each Finance Party shall, in consultation with the Borrower, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 7.1 (Illegality), Clause 12 (Tax gross-up and indemnities) or Clause 13
(Increased costs), including (but not limited to):

      (i)

providing such information as the Borrower may reasonably request in order to
permit the Borrower to determine its entitlement to claim any exemption or other
relief (whether pursuant to a double taxation treaty or otherwise) from any
obligation to make a Tax Deduction; and

      (ii)

in relation to any circumstances which arise following the date of this
Agreement, transferring its rights and obligations under the Finance Documents
to another affiliate or Facility Office.

      (b)

Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.


14.2

Limitation of liability


(a)

The Borrower shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of steps taken by it under
Clause 14.1 (Mitigation).

    (b)

A Finance Party is not obliged to take any steps under Clause 14.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.


14.3

Conduct of business by the Finance Parties

     

No provision of this Agreement will:

      (a)

interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

      (b)

oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

-23-

--------------------------------------------------------------------------------

Execution

  (c)

oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.


15.

OTHER INDEMNITIES

    15.1

Currency indemnity


(a)

If any sum due from the Borrower under the Finance Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:

      (i)

making or filing a claim or proof against the Borrower; or

      (ii)

obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

     

The Borrower shall as an independent obligation, within three (3) business days
of demand, indemnify each Finance Party to whom that Sum is due against any
cost, loss or liability arising out of or as a result of the conversion
including any discrepancy between (A) the rate of exchange used to convert that
Sum from the First Currency into the Second Currency and (B) the rate or rates
of exchange available to that person at the time of its receipt of that Sum.

      (b)

The Borrower waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.


15.2

Other indemnities

     

The Borrower shall, within three (3) business days of demand, indemnify each
Finance Party against any cost, loss or liability incurred by that Finance Party
as a result of:

      (a)

the occurrence of any Event of Default;

      (b)

the information produced or approved by any Obligor being or being alleged to be
misleading and/or deceptive in any respect;

      (c)

any enquiry, investigation, subpoena (or similar order) or litigation with
respect to any Obligor or with respect to the transactions contemplated or
financed under this Agreement;

      (d)

a failure by an Obligor to pay any amount due under a Finance Document on its
due date or in the relevant currency, including without limitation, any cost,
loss or liability arising as a result of Clause 23 (Sharing among the Finance
Parties);

      (e)

funding, or making arrangements to fund, its participation in a Loan requested
by the Borrower in a Utilisation Request but not made by reason of the operation
of any one or more of the provisions of this Agreement (other than by reason of
default or negligence by that Finance Party alone); or

-24-

--------------------------------------------------------------------------------

Execution

  (f)

a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower.


15.3

Indemnity to the Facility Agent

     

The Borrower shall promptly indemnify the Facility Agent against any cost, loss
or liability incurred by the Facility Agent (acting reasonably) as a result of:

      (a)

investigating any event which it reasonably believes is an Event of Default or
Potential Event of Default; or

      (b)

acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.

      16.

COSTS AND EXPENSES

      16.1

Transaction expenses

     

The Borrower shall, within three (3) business days of demand, pay the
Administrative Parties the amount of all costs and expenses (including legal
fees) reasonably incurred by any of them in connection with the negotiation,
preparation, printing, execution and syndication of:

      (a)

this Agreement and any other documents referred to in this Agreement; and

      (b)

any other Finance Documents.

      16.2

Amendment costs

     

If an Obligor requests an amendment, waiver or consent, the Borrower shall,
within three (3) business days of demand, reimburse the Facility Agent for the
amount of all costs and expenses (including legal fees) reasonably incurred by
the Facility Agent in responding to, evaluating, negotiating or complying with
that request or requirement.

      16.3

Enforcement costs

     

The Borrower shall, within three (3) business days of demand, pay to each
Finance Party the amount of all costs and expenses (including legal fees)
incurred by that Finance Party in connection with the enforcement of, or the
preservation of any rights under, any Finance Document.

      17.

REPESENTATIVES AND WARRANTIES

      17.1

Matters represented

     

The Borrower makes the representations and warranties set out in Schedule 5
(Representations and Warranties) to each Finance Party.

      17.2

Reliance

     

The Borrower acknowledges the reliance by each Finance Party on the
representations and warranties in entering into this Agreement and each other
Finance Document to which it is a party.

-25-

--------------------------------------------------------------------------------

Execution

17.3

Repetition

     

The representations and warranties set out in Schedule 5 (Representations and
Warranties) shall be deemed to be repeated in the manner and at this provided
for in Clause 2 (Repetition) of Schedule 5 (Representations and Warranties).

      18.

UNTERTAKINGS

      18.1

Content

     

The Borrower undertakes to each Finance Party that it shall comply with the
undertakings contained in Schedule 6 (Undertakings).

      18.2

Duration

     

The undertakings in Schedule 6 (Undertakings) shall, save as otherwise provided
herein, remain in force from the date of this Agreement for so long as any
amount is outstanding under the Finance Documents or any Commitment is in force.

      18.3

“Know your customer” checks

      18.3.1

The Borrower shall promptly upon the request of the Facility Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Facility Agent (for itself or on behalf of any Lender)
(including for any Lender on behalf of any prospective new Lender) in order for
the Facility Agent, such Lender or any prospective new Lender to conduct any
“know you customer” or other similar procedures under applicable laws and
regulations.

      18.3.2

Each Lender shall promptly upon the request of the Facility Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Facility Agent (for itself) in order for the Agent to conduct
any “know your customer” or other similar procedures under applicable laws and
regulations.

      19.

EVENTS OF DEFAULT

      19.1

Events of Default

     

Each of the events set out in Schedule 7 (Events of Defaults) shall constitute
an Event of Default (howsoever caused and resulting).

      19.2

Acceleration

     

On and at any time after the occurrence of an Event of Default which is
continuing the Facility Agent may, and shall if so directed by the Majority
Lenders, by notice to the Borrower:


  (a)

without prejudice to the participations of any Lenders in any Loans then
outstanding:

          (i)

cancel the Commitments (and reduce them to zero), whereupon they shall
immediately be cancelled (and reduced to zero); or

          (ii)

cancel any part of any Commitment (and reduce such Commitment accordingly),
whereupon the relevant part shall immediately be cancelled (and the relevant
Commitment shall be immediately reduced accordingly); and/or

-26-

--------------------------------------------------------------------------------

Execution

  (b)

declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable; and/or

        (c)

declare that all or part of the Loans be payable on demand, whereupon they shall
immediately become payable on demand by the Facility Agent on the instructions
of the Majority Lenders.


20.

CHANGES TO THE PARTIES

      20.1

Assignments and transfers by the Lenders

     

Subject to this Clause 20 (Changes to the Parties), a Lender (the "Existing
Lender") may:

      (a)

assign any of its rights; or

      (b)

transfer by novation any of its rights and obligations,

     

under the Finance Documents to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the "New Lender").

      20.2

Conditions of assignment or transfer


(a)

The consent of the Borrower is required for a transfer by a Lender of any of its
obligations under the Finance Documents in respect of its Available Commitment
unless the transfer is to another Lender or an affiliate of a Lender.

      (b)

The consent of the Borrower to a transfer must not be unreasonably withheld or
delayed. The Borrower will be deemed to have given its consent five (5) business
days after the Lender has requested it unless consent is expressly refused by
the Borrower within that time.

      (c)

An assignment will not be effective unless:

      (i)

the Facility Agent shall have received written confirmation from the New Lender
(in form and substance satisfactory to the Facility Agent) that the New Lender
will assume the same obligations to the other Finance Parties as it would have
been under if it was the Original Lender; and

      (ii)

the Facility Agent shall have notified the Existing Lender and the New Lender
that such assignment is effective provided that the Facility Agent is not
obliged to give such notification unless it is satisfied that it has completed
all "know your customer" and other similar procedures relating to any person
that it is required to carry out (or deems desirable) in relation to such
assignment to a New Lender.

      (ii)

A transfer will be effective only if the procedure set out in Clause 20.4
(Procedure for transfer) is complied with.

-27-

--------------------------------------------------------------------------------

Execution

20.3

Limitation of responsibility of Existing Lenders


(a)

Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

      (i)

the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

      (ii)

the financial condition of any Obligor;

      (iii)

the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

      (iv)

the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

     

and any representations or warranties implied by law are excluded.

      (b)

Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

      (i)

has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

      (ii)

will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

      (c)

Nothing in any Finance Document obliges an Existing Lender to:

      (i)

accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this Clause 20 (Changes to the Parties); or

      (ii)

support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.


20.4

Procedure for transfer


(a)

Subject to the conditions set out in Clause 20.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with paragraph (c) below when the
Facility Agent executes an otherwise duly completed Transfer Certificate
delivered to it by the Existing Lender and the New Lender. The Facility Agent
shall, as soon as reasonably practicable after receipt by it of a duly completed
Transfer Certificate appearing on its face to comply with the terms of this
Agreement and delivered in accordance with the terms of this Agreement, execute
that Transfer Certificate.

    (b)

The Facility Agent shall not be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender unless it is satisfied
that it has completed all "know your customer" and other similar procedures that
it is required (or deems desirable) to conduct in relation to the transfer to
such New Lender.

-28-

--------------------------------------------------------------------------------

Execution

(c)

On the Transfer Date:

      (i)

to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents each
of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another shall be cancelled (being the "Discharged Rights and
Obligations");

      (ii)

each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

      (iii)

the Facility Agent, the Arranger, the New Lender and other Lenders shall acquire
the same rights and assume the same obligations between themselves as they would
have acquired and assumed had the New Lender been the Original Lender with the
rights and/or obligations acquired or assumed by it as a result of the transfer
and to that extent the Facility Agent, the Arranger and the Existing Lender
shall each be released from further obligations to each other under this
Agreement; and

      (iv)

the New Lender shall become a Party as a "Lender".

      (d)

The procedure set out in this Clause 20.4 (Procedure for transfer) shall not
apply to any right or obligation under any Finance Document (other than this
Agreement) if and to the extent its terms, or any applicable laws or regulations
applicable thereto, provide for or require a different means of assignment or
transfer of such right or obligation or prohibit or restrict any assignment or
transfer of such right or obligation, unless such prohibition or restriction
shall not be applicable to the relevant assignment or transfer or each condition
of any applicable restriction shall have been satisfied.


20.5

Copy of Transfer Certificate to Borrower

   

The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate, send to the Borrower a copy of that Transfer
Certificate.

    20.6

Existing consents and waivers

   

A New Lender shall be bound by any consent, waiver, election or decision given
or made by the relevant Existing Lender under or pursuant to any Finance
Document prior to the coming into effect of the relevant assignment or transfer
to such New Lender.

    20.7

Exclusion of Facility Agent's liability

   

In relation to any assignment or transfer pursuant to this Clause 20 (Changes to
the Parties), each Party acknowledges and agrees that the Facility Agent shall
not be obliged to enquire as to the accuracy of any representation or warranty
made by a New Lender in respect of its eligibility as a Lender.

-29-

--------------------------------------------------------------------------------

Execution

    20.8

Assignments and transfers to Obligor group

   

A Lender may not assign or transfer to any Obligor or any affiliate of any
Obligor any of such Lender's rights or obligations under any Finance Document,
except with the prior written consent of all the Lenders.

    20.9

Assignments and transfers by Obligors

   

An Obligor may not assign or transfer any of its rights or obligations under any
Finance Document, except with the prior written consent of all the Lenders.


21.

DISCLOSURE OF INFORMATION

   

Any Finance Party may deliver copies of the Finance Documents and/or disclose
any information received by it under or pursuant to any Finance Document or any
other information about any Obligor or the Finance Documents as that Finance
Party shall consider appropriate (if, in relation to paragraphs (i)(i) and
(i)(ii) below, the person to whom the copies and/or information are to be
delivered or disclosed has undertaken to keep such information confidential on
terms set out in this Clause 21 (Disclosure of Information) to:


  (a)

any of its affiliates;

        (b)

its head office and any other branch;

        (c)

any other Finance Party;

        (d)

any of its professional advisers and any other person providing services to it
(provided that such person is under a duty of confidentiality, contractual or
otherwise, to such Finance Party);

        (e)

any Obligor;

        (f)

any person permitted by any Obligor;

        (g)

any person to the extent required for the purpose of any litigation, arbitration
or regulatory proceedings or procedure;

        (h)

any person to whom, and to the extent that, information is required to be
disclosed by any applicable law or regulation; and

        (i)

any other person:


  (i)

to (or through) whom that Lender assigns or transfers (or may potentially assign
or transfer) all or any of its rights and obligations under this Agreement; or

        (ii)

with (or through) whom that Lender enters into (or may potentially enter into)
any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, the Facility, this Agreement or any
Obligor;

-30-

--------------------------------------------------------------------------------

Execution

This Clause supersedes any previous agreement relating to the confidentiality of
such information.

22.

ROLE OF THE ADMINISTRATIVE PARTIES

    22.1

Appointment of the Facility Agent


(a)

Each of the other Finance Parties appoints the Facility Agent to act as its
agent under and in connection with the Finance Documents.

    (b)

Each of the other Finance Parties authorises the Facility Agent to exercise the
rights, powers, authorities and discretions specifically given to the Facility
Agent under or in connection with the Finance Documents together with any other
incidental rights, powers, authorities and discretions.


22.2

Duties of the Facility Agent


(a)

The Facility Agent shall promptly forward to a Party the original or a copy of
any document which is delivered to the Facility Agent for that Party by any
other Party.

    (b)

Except where a Finance Document specifically provides otherwise, the Facility
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

    (c)

If the Facility Agent receives notice from a Party referring to this Agreement,
describing an Event of Default or a Potential Event of Default and stating that
the circumstance described is an Event of Default or a Potential Event of
Default, it shall promptly notify the Lenders.

    (d)

If the Facility Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than to any
Administrative Party) under this Agreement it shall promptly notify the other
Lenders.

    (e)

The Facility Agent's duties under the Finance Documents are solely mechanical
and administrative in nature. The Facility Agent shall have no other duties save
as expressly provided for in the Finance Documents.


22.3

Role of the Arranger

   

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

    22.4

No fiduciary duties


(a)

Save as otherwise provided in this Agreement, nothing in this Agreement
constitutes any Administrative Party as a trustee or fiduciary of any other
person.

    (b)

No Administrative Party shall be bound to account to any Lender for any sum or
the profit element of any sum received by it for its own account.

-31-

--------------------------------------------------------------------------------

Execution

22.5

Business with the Borrower

   

Any Administrative Party may accept deposits from, lend money to and generally
engage in any kind of banking or other business with the Borrower.

    22.6

Rights and discretions of the Facility Agent


(a)

The Facility Agent may rely on:

      (i)

any representation, notice or document believed by it to be genuine, correct and
appropriately authorised and shall have no duty to verify any signature on any
document; and

      (ii)

any statement purportedly made by a director, authorised signatory or employee
of any person regarding any matters which may reasonably be assumed to be within
his knowledge or within his power to verify.

      (b)

The Facility Agent may assume (unless it has received notice to the contrary in
its capacity as agent for the Lenders) that:

      (i)

no Event of Default or Potential Event of Default has occurred (unless it has
actual knowledge of an Event of Default or a Potential Event of Default;

      (ii)

any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised; and

      (iii)

any notice or request made by the Borrower (other than a Utilisation Request) is
made on behalf of and with the consent and knowledge of all the Obligors.

      (c)

The Facility Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.

      (d)

The Facility Agent may act in relation to the Finance Documents through its
personnel and agents.

      (e)

The Facility Agent may disclose to any other Party any information it reasonably
believes it has received as agent under this Agreement.

      (f)

Notwithstanding any other provision of any Finance Document to the contrary, no
Administrative Party is obliged to do or omit to do anything if it would or
might in its reasonable opinion constitute a breach of any law or a breach of a
fiduciary duty or duty of confidentiality.


22.7

Majority Lenders' instructions


(a)

Unless a contrary indication appears in a Finance Document, the Facility Agent
shall (i) exercise any right, power, authority or discretion vested in it as
Facility Agent in accordance with any instructions given to it by the Majority
Lenders (or, if so instructed by the Majority Lenders, refrain from exercising
any right, power, authority or discretion vested in it as Facility Agent) and
(ii) not be liable for any act (or omission) if it acts (or refrains from taking
any action) in accordance with an instruction of the Majority Lenders.

-32-

--------------------------------------------------------------------------------

Execution

(b)

Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties.

    (c)

The Facility Agent may refrain from acting in accordance with the instructions
of the Majority Lenders (or, if appropriate, the Lenders) or under paragraph (d)
below until it has received such security as it may require for any cost, loss
or liability (together with any associated indirect tax) which it may incur in
complying with the instructions.

    (d)

In the absence of instructions from the Majority Lenders, (or, if appropriate,
the Lenders) the Facility Agent may act (or refrain from taking action) as it
considers to be in the best interest of the Lenders.

    (e)

The Facility Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document.


22.8

Responsibility for documentation

     

No Administrative Party:

      (a)

is responsible for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by any Administrative Party, an Obligor or
any other person given in or in connection with any Finance Document; or

      (b)

is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document.

      22.9

Exclusion of liability


(a)

Without limiting paragraph (b) below, the Facility Agent shall not be liable for
any cost, loss or liability incurred by any Party as a consequence of:

      (i)

the Facility Agent having taken or having omitted to take any action under or in
connection with any Finance Document, unless directly caused by the Facility
Agent's gross negligence or wilful misconduct; or

      (ii)

any delay in the crediting to any account of an amount required under the
Finance Documents to be paid by the Facility Agent, if the Facility Agent shall
have taken all necessary steps as soon as reasonably practicable to comply with
the applicable law or regulation or operating procedures of any recognised
clearing or settlement system used by the Facility Agent for the purpose of such
payment.

      (b)

No Party (other than the Facility Agent) may take any proceedings against any
officer, employee or agent of the Facility Agent in respect of any claim it
might have against the Facility Agent or in respect of any act or omission of
any kind by that officer, employee or agent in relation to any Finance Document
and any officer, employee or agent of the Facility Agent may rely on this
Clause.

-33-

--------------------------------------------------------------------------------

Execution

(c)

Nothing in this Agreement shall oblige any Administrative Party to conduct any
"know your customer" or other procedures in relation to any person on behalf of
any Lender and each Lender confirms to each Administrative Party that it is
solely responsible for any such procedures it is required to conduct and that it
shall not rely on any statement in relation to such procedures made by any
Administrative Party.

   

22.10 Lenders' indemnity to the Facility Agent

    (a)

Each Lender shall, in accordance with paragraph (b) below, indemnify the
Facility Agent, within three (3) business days of demand, against any cost, loss
or liability incurred by the Facility Agent (otherwise than by reason of the
Facility Agent's gross negligence or wilful misconduct) in acting as Facility
Agent under the Finance Documents (unless the Facility Agent has been reimbursed
by an Obligor pursuant to a Finance Document).

    (b)

The proportion of such cost, loss or liability to be borne by each Lender shall
be:


  (i)

if there is any Loan then outstanding, the proportion borne by (A) the sum of
its participation(s) in the Loan(s) then outstanding to (B) the aggregate amount
of such Loan(s), or

          (ii)

if there is no Loan then outstanding and the Available Facility is then greater
than zero, the proportion borne by (A) its Available Commitment to (B) the
Available Facility, or

          (iii)

if there is no Loan then outstanding and the Available Facility is then zero;

          (1)

if the Available Facility became zero after a Loan ceased to be outstanding, the
proportion borne by (A) its Available Commitment to (B) the Available Facility
immediately before the Available Facility became zero, or

          (2)

if a Loan ceased to be outstanding after the Available Facility became zero, the
proportion borne by (A) the sum of its participation(s) in the Loan(s)
outstanding immediately before any Loan ceased to be outstanding to (B) the
aggregate amount of such Loan(s).


22.11

Resignation of the Facility Agent


(a)

The Facility Agent may resign and appoint one of its affiliates acting through
an office in Hong Kong as successor by giving notice to the other Finance
Parties and the Borrower.

    (b)

Alternatively the Facility Agent may resign by giving notice to the other
Finance Parties and the Borrower, in which case the Majority Lenders (after
consultation with the Borrower) may appoint a successor Facility Agent.

    (c)

If the Majority Lenders have not appointed a successor Facility Agent in
accordance with paragraph (b) above within 30 days after notice of resignation
was given, the Facility Agent (after consultation with the Borrower) may appoint
a successor Facility Agent.

    (d)

The retiring Facility Agent shall make available to the successor Facility Agent
such documents and records and provide such assistance as the successor Facility
Agent may reasonably request for the purposes of performing its functions as
Facility Agent under the Finance Documents.

-34-

--------------------------------------------------------------------------------

Execution

(e)

The Facility Agent's resignation notice shall take effect only upon the
appointment of a successor.

    (f)

Upon the appointment of a successor, the retiring Facility Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 22 (Role of the
Administrative Parties). Its successor and each of the other Parties shall have
the same rights and obligations amongst themselves as they would have had if
such successor had been an original Party.

    (g)

After consultation with the Borrower, the Majority Lenders may, by notice to the
Facility Agent, require it to resign in accordance with paragraph (b) above. In
this event, the Facility Agent shall resign in accordance with paragraph (b)
above.


22.12

Confidentiality


(a)

In acting as agent for the Finance Parties, the Facility Agent shall be regarded
as acting through its agency division which shall be treated as a separate legal
person from any other of its branches, divisions or departments.

    (b)

If information is received by another branch, division or department of the
legal person which is the Facility Agent, it may be treated as confidential to
that branch, division or department and the Facility Agent shall not be deemed
to have notice of it.

    (c)

The Facility Agent shall not be obliged to disclose to any Finance Party any
information supplied to it by the Borrower or any affiliates of the Borrower on
a confidential basis and for the purpose of evaluating whether any waiver or
amendment is or may be required or desirable in relation to any Finance
Document.


22.13

Relationship with the Lenders

     

Subject to Clause 25.2 (Distributions by the Facility Agent), the Facility Agent
may treat each Lender as a Lender, entitled to payments under this Agreement and
acting through its Facility Office unless it has received not less than five (5)
business days prior notice from that Lender to the contrary in accordance with
the terms of this Agreement.

      22.14

Credit appraisal by the Lenders

     

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to each Administrative Party that it has been, and will continue to be,
solely responsible for making its own independent appraisal and investigation of
all risks arising under or in connection with any Finance Document including but
not limited to:

      (a)

the financial condition, status and nature of the Borrower;

      (b)

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

-35-

--------------------------------------------------------------------------------

Execution

  (c)

whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

        (d)

the adequacy, accuracy and/or completeness of the information provided by the
Facility Agent, any Party or by any other person under or in connection with any
Finance Document, the transactions contemplated by the Finance Documents or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document.


22.15

Deduction from amounts payable by the Facility Agent

   

If any Party owes an amount to the Facility Agent under the Finance Documents
the Facility Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the Facility Agent
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed. For the purposes
of the Finance Documents that Party shall be regarded as having received any
amount so deducted.


23.

SHARING AMONG THE FINANCE PARTIES

    23.1

Payments to Finance Parties

   

If a Finance Party (a "Recovering Finance Party") receives or recovers (whether
by set-off or otherwise) any amount from the Borrower other than in accordance
with Clause 24 (Payment mechanics) and applies that amount to a payment due
under the Finance Documents then:


  (a)

the Recovering Finance Party shall, within three (3) business days, notify
details of the receipt or recovery, to the Facility Agent;

        (b)

the Facility Agent shall determine whether the receipt or recovery is in excess
of the amount the Recovering Finance Party would have been paid had the receipt
or recovery been received or made by the Facility Agent and distributed in
accordance with Clause 24 (Payment mechanics), without taking account of any Tax
which would be imposed on the Facility Agent in relation to the receipt,
recovery or distribution; and

        (c)

the Recovering Finance Party shall, within three (3) business days of demand by
the Facility Agent, pay to the Facility Agent an amount (the "Sharing Payment")
equal to such receipt or recovery less any amount which the Facility Agent
determines may be retained by the Recovering Finance Party as its share of any
payment to be made, in accordance with Clause 24.5 (Partial payments).


23.2

Redistribution of payments

   

The Facility Agent shall treat the Sharing Payment as if it had been paid by the
Borrower and distribute it between the Finance Parties (other than the
Recovering Finance Party) in accordance with Clause 24.5 (Partial payments).

-36-

--------------------------------------------------------------------------------

Execution

23.3

Recovering Finance Party's rights


(a)

On a distribution by the Facility Agent under Clause 23.2 (Redistribution of
payments), the Recovering Finance Party will be subrogated to the rights of the
Finance Parties which have shared in the redistribution.

    (b)

If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph (a) above, the Borrower shall be liable to the
Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.


23.4

Reversal of redistribution

     

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

      (a)

each Finance Party which has received a share of the relevant Sharing Payment
pursuant to Clause 23.2 (Redistribution of payments) shall, upon request of the
Facility Agent, pay to the Facility Agent for account of that Recovering Finance
Party an amount equal to the appropriate part of its share of the Sharing
Payment (together with an amount as is necessary to reimburse that Recovering
Finance Party for its proportion of any interest on the Sharing Payment which
that Recovering Finance Party is required to pay); and

      (b)

that Recovering Finance Party's rights of subrogation in respect of any
reimbursement shall be cancelled and the Borrower will be liable to the
reimbursing Finance Party for the amount so reimbursed.

      23.5

Exceptions

      (a)

This Clause 23 (Sharing among the Finance Parties) shall not apply to the extent
that the Recovering Finance Party would not, after making any payment pursuant
to this Clause, have a valid and enforceable claim against the Borrower.

      (b)

A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

      (i)

it notified that other Finance Party of the legal or arbitration proceedings;
and

      (ii)

that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

      24.

PAYMENT MECHANICS

      24.1

Payments to the Facility Agent


(a)

On each date on which the Borrower or a Lender is required to make a payment
under a Finance Document, the Borrower or that Lender shall make the same
available to the Facility Agent (unless a contrary indication appears in a
Finance Document) for value on the due date at the time and in such funds
specified by the Facility Agent as being customary at the time for settlement of
transactions in the relevant currency in the place of payment.

-37-

--------------------------------------------------------------------------------

Execution

(b)

Payment shall be made to such account in the principal financial centre of the
country of that currency with such bank as the Facility Agent specifies.


24.2

Distributions by the Facility Agent


(a)

Each payment received by the Facility Agent under the Finance Documents for
another Party shall, subject to Clause 24.3 (Distributions to the Borrower) and
Clause 24.4 (Clawback) be made available by the Facility Agent as soon as
practicable after receipt to the Party entitled to receive payment in accordance
with this Agreement (in the case of a Lender, for the account of its Facility
Office), to such account as that Party may notify to the Facility Agent by not
less than five (5) business days' notice with a bank in the principal financial
centre of the country of that currency.

    (b)

The Facility Agent shall distribute payments received by it in relation to all
or any part of a Loan to the Lender indicated in the records of the Facility
Agent as being so entitled on that date Provided that the Facility Agent is
authorised to distribute payments to be made on the date on which any transfer
becomes effective pursuant to Clause 20 (Changes to the Parties) to the Lender
so entitled immediately before such transfer took place regardless of the period
to which such sums relate.


24.3

Distributions to the Borrower

   

The Facility Agent may (with the consent of the Borrower or in accordance with
Clause 25 (Set-off)) apply any amount received by it for the Borrower in or
towards payment (in the currency and funds of receipt) of any amount due from
the Borrower under the Finance Documents or in or towards purchase of any amount
of any currency to be so applied.

    24.4

Clawback


(a)

Where a sum is to be paid to the Facility Agent under the Finance Documents for
another Party, the Facility Agent is not obliged to pay that sum to that other
Party (or to enter into or perform any related exchange contract) until it has
been able to establish to its satisfaction that it has actually received that
sum.

    (b)

If the Facility Agent pays an amount to another Party and it proves to be the
case that the Facility Agent had not actually received that amount, then the
Party to whom that amount (or the proceeds of any related exchange contract) was
paid by the Facility Agent shall on demand refund the same to the Facility Agent
together with interest on that amount from the date of payment to the date of
receipt by the Facility Agent, calculated by the Facility Agent to reflect its
cost of funds.


24.5

Partial payments


(a)

If the Facility Agent receives a payment that is insufficient to discharge all
the amounts then due and payable by an Obligor under the Finance Documents, the
Facility Agent shall apply that payment towards the obligations of that Obligor
under the Finance Documents in the following order:

      (i)

first, in or towards payment pro rata of any unpaid fees, costs and expenses of
any Administrative Party under the Finance Documents;

-38-

--------------------------------------------------------------------------------

Execution

  (ii)

secondly, in or towards payment pro rata of any accrued interest, fee (other
than as provided in (i) above) or commission due but unpaid under this
Agreement;

        (iii)

thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement; and

        (iv)

fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.


(b)

The Facility Agent shall, if so directed by the Majority Lenders, vary the order
set out in paragraphs (a)(ii) to (iv) above.

    (c)

Paragraphs (a) and (b) above will override any appropriation made by an Obligor.


24.6

No set-off by the Borrower

   

All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

    24.7

Business Days


(a)

Any payment which is due to be made on a day that is not a business day shall be
made on the next business day in the same calendar month (if there is one) or
the preceding business day (if there is not).

    (b)

During any extension of the due date for payment of any principal or Unpaid Sum
under paragraph (a) above, interest is payable on the principal or Unpaid Sum at
the rate payable on the original due date.


24.8

Currency of account


(a)

Subject to paragraphs (b) and (c) below, US Dollars is the currency of account
and payment for any sum due from the Borrower under any Finance Document.

    (b)

Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

    (c)

Any amount expressed to be payable in a currency other than US Dollars shall be
paid in that other currency.


25.

SET-OFF

A Finance Party may set off any matured obligation due from the Borrower under
the Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to the Borrower,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.

-39-

--------------------------------------------------------------------------------

Execution

26.

NOTICES

      26.1

Communications in writing

     

Any communication to be made under or in connection with this Agreement shall be
made in writing and, unless otherwise stated, may be made by fax or letter.

      26.2

Addresses

     

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with this Agreement
is:

      (a)

in the case of the Borrower, that identified with its name below;

      (b)

in the case of each Lender, that notified in writing to the Facility Agent on or
prior to the date on which it becomes a Party; and

      (c)

in the case of the Facility Agent, that identified with its name below,

     

or any substitute address, fax number or department or officer as the Party may
notify to the Facility Agent (or the Facility Agent may notify to the other
Parties, if a change is made by the Facility Agent) by not less than five (5)
business days' notice.

      26.3

Delivery


(a)

Any communication or document made or delivered by one person to another under
or in connection with this Agreement will be effective:

      (i)

if by way of fax, only when received in legible form; or

      (ii)

if by way of letter, only when it has been left at the relevant address or five
(5) business days after being deposited in the post postage prepaid in an
envelope addressed to it at that address;

     

and, if a particular department or officer is specified as part of its address
details provided under Clause 26.2 (Addresses), if addressed to that department
or officer.

      (b)

Any communication or document to be made or delivered to the Facility Agent will
be effective only when actually received by the Facility Agent and then only if
it is expressly marked for the attention of the department or officer identified
with the Facility Agent's signature below (or any substitute department or
officer as the Facility Agent shall specify for this purpose).

      (c)

All notices from or to the Borrower shall be sent through the Facility Agent.


26.4

English language


(a)

Any notice given under or in connection with any Finance Document must be in
English.

    (b)

All other documents provided under or in connection with this Agreement must be:


  (i)

in English; or

-40-

--------------------------------------------------------------------------------

Execution

  (ii)

if not in English, and if so required by the Facility Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.


27.

CALCULATIONS AND CERTIFICATES

    27.1

Accounts

   

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

    27.2

Certificates and determinations

   

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

    27.3

Day count convention

   

Any interest accruing under this Agreement will accrue from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 360
days.

    28.

PARTIAL INVALIDITY

   

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

    29.

REMEDIES AND WAIVERS

   

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

    30.

AMENDMENTS AND WAIVERS

    30.1

Required consents


(a)

Subject to Clause 30.2 (Exceptions) any term of the Finance Documents may be
amended or waived only with the consent of the Majority Lenders and the Borrower
and any such amendment or waiver will be binding on all Parties.

    (b)

The Facility Agent may effect, on behalf of any Finance Party, any amendment or
waiver permitted by this Clause 30 (Amendment and Waivers).


30.2

Exceptions


(a)

An amendment or waiver that has the effect of changing or which relates to:


  (i)

the definition of "Majority Lenders" in Clause 1.1 (Definitions);

-41-

--------------------------------------------------------------------------------

Execution

  (ii)

an extension to the date of payment of any amount under the Finance Documents;

        (iii)

a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

        (iv)

an increase in the amount of any Commitment;

        (v)

an extension of the period of availability for utilisation of any Commitment;

        (vi)

any provision which expressly requires the consent of all the Lenders; or

        (vii)

Clause 2.2 (Finance Parties' rights and obligations), Clause 20 (Changes to the
Parties) or this Clause 30 (Amendment and Waivers)

shall not be made without the prior consent of all the Lenders.

(b)

An amendment or waiver which relates to the rights or obligations of any
Administrative Party may not be effected without the consent of such
Administrative Party.


31.

COUNTERPARTS

   

Each Finance Document and any Transfer Certificate may be executed in any number
of counterparts, and this has the same effect as if the signatures on the
counterparts were on a single copy of the Finance Document or, as the case may
be, Transfer Certificate.

    32.

GOVERNING LAW

   

This Agreement, and all non-contractual obligations arising from or in
connection with this Agreement, are governed by Hong Kong law.

    33.

ENFORCEMENT

    33.1

Jurisdiction of Hong Kong courts


(a)

The courts of Hong Kong have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including any dispute
relating to any non-contractual obligation arising from or in connection with
this Agreement and any dispute regarding the existence, validity or termination
of this Agreement) (a "Dispute").

    (b)

The Parties agree that the courts of Hong Kong are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

    (c)

This Clause 33.1 (Jurisdiction of Hong Kong courts) is for the benefit of the
Finance Parties only. As a result, no Finance Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction.
To the extent allowed by law, the Finance Parties may take concurrent
proceedings in any number of jurisdictions.

-42-

--------------------------------------------------------------------------------

Execution

33.2

Service of process

     

Without prejudice to any other mode of service allowed under any relevant law,
the Borrower:

      (a)

irrevocably appoints China Security & Surveillance Technology (HK) Limited of
1/F, Xiu Ping Commercial Building, 104 Jervois Street, Sheung Wan, Hong Kong as
its agent for service of process in relation to any proceedings before the Hong
Kong courts in connection with any Finance Document; and

      (b)

agrees that failure by a process agent to notify the Borrower of the process
will not invalidate the proceedings concerned.

      33.3

Waiver of immunities

     

The Borrower irrevocably waives, to the extent permitted by applicable law, with
respect to itself and its revenues and assets (irrespective of their use or
intended use), all immunity on the grounds of sovereignty or other similar
grounds from:

      (a)

suit;

      (b)

jurisdiction of any court;

      (c)

relief by way of injunction or order for specific performance or recovery of
property;

      (d)

attachment of its assets (whether before or after judgment); and

      (e)

execution or enforcement of any judgment to which it or its revenues or assets
might otherwise be entitled in any proceedings in the courts of any jurisdiction
(and irrevocably agrees, to the extent permitted by applicable law, that it will
not claim any immunity in any such proceedings).

-43-

--------------------------------------------------------------------------------

Execution

SCHEDULE 1

THE ORIGINAL LENDER AND COMMITMENT

Name of Original Lender Commitment     CHINA DEVELOPMENT BANK CORPORATION HONG
KONG BRANCH USD50,000,000         Total Commitments: USD50,000,000

-44-

--------------------------------------------------------------------------------

Execution

SCHEDULE 2
CONDITIONS PRECENDENT
PART A – Conditions Precedent to the First Utilisation

1.

Constitutive and Registration Documents

      1.1

Receipt of copies of constitutive and organisational documents and all documents
evidencing the registration of the corporate Obligors with the appropriate
authorities and their qualification to conduct their business as follows:

      1.1.1

the certificate of incorporation, including restatements and amendments thereof,
and the certificate on change of registered office or registered agent if
applicable;

      1.1.2

the bylaws, including amendments and supplements thereof;

      1.1.3

other certificates, agreements of merger or consolidation, plans of
reorganization, or other instruments which are filed with the Secretary of State
of Delaware under the Delaware General Corporation Law with the effect of
amending or supplementing the certificate of incorporation; and

      1.1.4

the certificate of good standing.

      1.2

Receipt of copies of passport or other identification documents of Mr. Tu.

      2.

Corporate Documents

      2.1

Corporate approvals: Evidence (in the form of copies of resolutions in agreed
forms and/or certified extracts from the commercial register) that all corporate
or constitutional action required by any relevant law, regulation or
constitutional document to be taken by the corporate Obligors to authorise:

      2.1.1

the entry into the Finance Documents to which it is a party;

      2.1.2

the execution by it of the Finance Documents to which it is a party; and

      2.1.3

an Authorised Person to sign on behalf of it all other documents, notices and
communications required to be given by or on its behalf, under or for the
purposes of the Finance Documents,

     

has been duly taken.

      2.2

Specimen signatures: Receipt of original specimen signatures of the Authorised
Person or Authorised Persons referred to in Clause 2.1.3 of this Schedule.

-45-

--------------------------------------------------------------------------------

Execution

3.

Finance Documents

      3.1

Finance Documents: Execution and receipt of originals of:

      3.1.1

each Finance Document; and

      3.1.2

each document to be delivered to the Facility Agent pursuant to the Finance
Documents prior to the Utilisation.

      3.2

Notices: Receipt of copies of each of the notices for the time being required to
be given pursuant to the terms of the Finance Documents, together with
acknowledgements from each person to whom notice was given, in the form required
by each such document.

      3.3

Stamp duties, etc.: Evidence that all stamp, registration and similar taxes and
other fees payable in connection with the Finance Documents have been paid.

      3.4

Fees: Payment of all fees which, under the terms of this Agreement, are due
prior to the Utilisation Date.

      4.

Legal Issues

      4.1

Legal opinions: Receipt of legal opinions in agreed form from:

      4.1.1

King & Wood, the Hong Kong legal counsel to the Facility Agent, relating to
matters of Hong Kong law relevant to the Finance Documents; and

      4.1.2

Pillsbury Winthrop Shaw Pitman LLP, the Delaware legal counsel to the Borrower
relating to matters of the United States federal laws and the laws of the State
of Delaware and the Finance Documents

      4.2

Process agents: Evidence of the acceptance by the process agents named in the
Finance Documents of their appointment pursuant to the provisions of the Finance
Documents.

      4.3

Debt Service Account: Evidence of the Debt Service Account having been opened
and maintained in accordance with Clause 1 of Schedule 8 (Debt Service Account).

      4.4

Audited Reports: Receipt of copies of the Original Financial Statements.

PART B – Conditions Precedent to each Utilisation

5.

Utilisation Request

   

The Utilisation Request, duly completed and duly executed by an Authorised
Person.

    6.

Representations and Warranties

   

All representations and warranties in the Finance Documents are true in all
material respects on and as of the Utilisation Date, before and after giving
effect to the Utilisation and to the application of the proceeds therefrom, as
though made on and as of such date (save for those representations and
warranties which, by their terms, are made as of a specified date, which
representations and warranties shall be true in all material respects as of such
specified date only and save also as otherwise provided in Clause 2 (Repetition)
of Schedule 5 (Representations and Warranties)).

-46-

--------------------------------------------------------------------------------

Execution

7.

No Events of Default

   

No Event of Default or Potential Event of Default has occurred and is
continuing, or would result from the Utilisation.

-47-

--------------------------------------------------------------------------------

Execution

SCHEDULE 3
UTILISATION REQUEST

From:  China Security & Surveillance Technology, Inc.

To:       China Development Bank Corporation Hong Kong Branch

Dated:

Dear Sirs

China Security & Surveillance Technology, Inc. – USD50,000,000 Facility
Agreement

Dated 28 October 2010 (the "Facility Agreement")

1.

We refer to the Facility Agreement. This is a Utilisation Request. Terms defined
in the Facility Agreement shall have the same meaning in this Utilisation
Request.

    2.

We wish to borrow a Loan on the following terms:


  Proposed Utilisation Date: [•] 2010 (or, if that is not a business day, the
next business day)         Amount: USD [•]


3.

We confirm that each condition specified in Clause 4 (Conditions of Utilisation)
and Schedule 2 (Conditions precedent) is satisfied on the date of this
Utilisation Request.

    4.

The proceeds of this Loan shall be credited to the Debt Service Account.

    5.

This Utilisation Request is irrevocable.

Yours faithfully

.................................................................
authorised signatory for China Security & Surveillance Technology, Inc.

-48-

--------------------------------------------------------------------------------

Execution

SCHEDULE 4
FORM OF TRANSFER CERTIFICATE

To: [•] as Facility Agent     From: [the Existing Lender] (the "Existing
Lender") and   [the New Lender] (the "New Lender")     Dated:  

China Security & Surveillance Technology, Inc. –USD50,000,000 Facility Agreement
dated 28 October 2010 (the "Facility Agreement")

1.

We refer to Clause 20.4 (Procedure for transfer) of the Facility Agreement. This
is a Transfer Certificate. Terms used in the Facility Agreement shall have the
same meaning in this Transfer Certificate.

      2.

The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation in accordance with Clause 20.4 (Procedure for
transfer) all or part of the Existing Lender's Commitment specified in the
Schedule and/or all or part of the Existing Lender's participation(s) in any
Loan(s) specified in the Schedule, in each case together with related rights and
obligations.

      3.

The proposed Transfer Date is [•].

      4.

The Facility Office and address, fax number and attention particulars for
notices of the New Lender for the purposes of Clause 26.2 (Addresses) are set
out in the Schedule.

      5.

The New Lender expressly acknowledges:

      (a)

the limitations on the Existing Lender's obligations set out in paragraphs (a)
and (c) of Clause 20.3 (Limitation of responsibility of Existing Lenders); and

      (b)

that it is the responsibility of the New Lender to ascertain whether any
document is required or any formality or other condition requires to be
satisfied to effect or perfect the transfer contemplated by this Transfer
Certificate or otherwise to enable the New Lender to enjoy the full benefit of
each Finance Document.

      6.

The New Lender confirms that it is a "New Lender" within the meaning of Clause
20.1 (Assignments and transfers by the Lenders).

      7.

The Existing Lender and the New Lender confirm that the New Lender is not an
Obligor or an affiliate of an Obligor.

      8.

This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

      9.

This Transfer Certificate is governed by Hong Kong law.

-49-

--------------------------------------------------------------------------------

Execution

THE SCHEDULE

Commitment/rights and obligations to be transferred, and other particulars

Commitment/participation(s) transferred                Drawn Loan(s)
participation(s) amount(s): [        ]               Available Commitment
amount: [        ]      Administration particulars:                New Lender’s
receiving account: [        ]               Address: [        ]             
 Telephone: [        ]               Facsimile: [        ]             
 Attn/Ref: [        ]          [the Existing Lender] [the New Lender]        
By: By:

This Transfer Certificate is executed by the Facility Agent and the Transfer
Date is confirmed as [    ].

[the Facility Agent]


By:


Note:    It is the New Lender's responsibility to ascertain whether any other
document is required, or any formality or other condition is required to be
satisfied, to effect or perfect the transfer contemplated in this Transfer
Certificate or to give the New Lender full enjoyment of all the Finance
Documents.

-50-

--------------------------------------------------------------------------------

Execution

SCHEDULE 5

REPRESENTATIONS AND WARRANTIES

1.

The Borrower represents and warrants to each Finance Party that as at the date
hereof:

        (a)

Status and Due Authorisation

        (i)

Each corporate Obligor is a company with limited liability incorporated under
the laws of its place of incorporation with power to enter into each Finance
Document to which it is a party and to exercise its rights and perform its
obligations thereunder and all corporate and other action required to authorise
its execution of each Finance Document to which it is a party and the
performance of its obligations thereunder have been duly taken. It has the power
to own its assets and carry on its business as it is being conducted.

        (ii)

Mr. Tu has the capacity and power to enter into each Finance Document to which
he is a party and to exercise his rights and perform his obligations thereunder
and all action required to authorise his execution of each Finance Document to
which he is a party and the performance of his obligations thereunder have been
duly taken.

        (b)

Execution, Delivery and Performance

       

The execution, delivery and performance by each of the Obligors of the Finance
Documents to which it is a party and its exercise of its rights and performance
of its obligations thereunder does not and will not:

        (i)

conflict with any existing agreement or other instrument to which it is a party
or which is binding upon it or any of its assets;

        (ii)

(except in the case of Mr. Tu) conflict with its memorandum and articles of
association or constitutional documents;

        (iii)

conflict with any applicable law, regulation or official or judicial order
currently in effect; or

        (iv)

result in the existence of, or oblige it to create any security interest over
all or any of its present or future revenues or assets.


  (c)

Authorisations

       

All authorisations and necessary approvals from any governmental or regulatory
body and all material third party consents required in connection with the entry
into, performance, validity, enforceability or admissibility in evidence of, and
the transactions contemplated by, the Finance Documents to which the Borrower or
any other Obligor is a party and to enable the Borrower or any other Obligor or
any other Group Company to conduct its business and perform its obligations as
contemplated in the Finance Documents, which are then required to have been
obtained or effected in accordance with such Finance Documents or applicable law
or regulation including the SAFE Circulars and all applicable securities laws
and regulations in the United States are in full force and effect and with
respect to any authorisations and necessary approvals which are not required to
be obtained or effected until a later date, the Borrower has reasonable grounds
to believe that such authorisations and necessary approvals will be obtained and
will be in full force and effect when so required.

-51-


--------------------------------------------------------------------------------



Execution

  (d)

Binding Obligations

       

The obligations expressed to be assumed by each of the Borrower and the other
Obligors in each Finance Document to which it is a party are legal and valid
obligations binding on it and enforceable in accordance with the terms thereof.

        (e)

No Proceedings

       

No litigation, arbitration or administrative proceeding of or before any court,
arbitral body or agency has been started or threatened against the Borrower or
any other Group Company or any other Obligor or any of their respective
affiliates which could reasonably be expected to have a material adverse effect
or otherwise affect the legality, validity, binding effect or enforceability of
any Finance Document.

        (f)

No Event of Default

       

No Event of Default or Potential Event of Default has occurred and is continuing
or would result from the making of the Utilisation.

        (g)

Law and Jurisdiction

       

The choice of Hong Kong law as the governing law in the Finance Documents will
be recognised and upheld in the jurisdictions in which the relevant Obligors are
incorporated or reside. Any judgment obtained in Hong Kong in relation to a
Finance Document will be recognised and enforced in the jurisdictions in which
the relevant Obligors are incorporated or reside.

        (h)

Deduction of Tax

       

Neither the Borrower nor any other Obligor is required under any applicable law
to make any deduction for or on account of Tax from any payment it may make
under any Finance Document, save for any withholding tax which may arise in
respect of any interest payment payable by the Borrower hereunder under the
applicable federal laws of the United States or the laws of the State of
Delaware.

        (i)

Full Disclosure

       

Any written information provided by the Borrower was true and accurate in all
material respects as at the date it was provided or as at the date (if any) at
which it is stated and any financial projections have been prepared on the basis
of recent information and on the basis of reasonable assumptions. Nothing has
occurred or been omitted and no information has been given or withheld that
results in the information provided taken as a whole being untrue or misleading
in any material respect.

-52-

--------------------------------------------------------------------------------

Execution

  (j)

Financial Statements

       

The Original Financial Statements were prepared in accordance with GAAP
consistently applied and give a true and fair view and represent the financial
condition and operations of the Group during the financial year save to the
extent expressly disclosed in such financial statements.

        (k)

Claims Pari Passu

       

The claims of each Finance Party against each of the Borrower and the other
Obligors under the Finance Documents will rank at least pari passu as to
priority of payments with the claims of all its other unsecured, unsubordinated
creditors save those whose claims are preferred solely by any bankruptcy,
insolvency, liquidation or other similar laws of general application.

        (l)

Immunity

       

Neither the Borrower, any other Obligor nor any of its assets are entitled to
immunity from suit, execution, attachment or other legal process.

        (m)

Taxes, Returns and Payments

       

Each of the Borrower and the other Group Companies has filed or caused to be
filed all tax returns which are required to be filed by it and has paid or
caused to be paid all taxes shown to be due or payable on such returns or on any
assessment received by it, to the extent such taxes have become due and payable
in a timely manner, except those taxes the validity, application or amount of
which is being contested by it in good faith (and for the payment of which
adequate reserves have been provided, being not less than an amount which would
be required to be reserved in accordance with the applicable accounting
standards) by appropriate proceedings being diligently pursued.

        (n)

No Undisclosed Liabilities

       

None of the Group Companies has any liabilities (contingent or otherwise) which
were not disclosed to the Finance Parties.

        (o)

No Winding-up

No corporate action nor any other steps have been taken or legal proceedings
have been started or (to the best of the Borrower's knowledge and belief)
threatened for the bankruptcy, winding-up, dissolution, administration or
insolvent re-organisation or for the appointment of a receiver, administrator,
administrative receiver, trustee or similar officer of any Obligor or any Group
Company or to any or all of its assets or revenues.

-53-

--------------------------------------------------------------------------------

Execution

  (p)

Delaware

       

None of the Finance Parties is or will be deemed to be resident, domiciled or
carrying on business in the State of Delaware or the United States by reason
only of the execution, delivery, performance or enforcement of the Finance
Documents to which any of them is party. It is not necessary under the laws of
the State of Delaware or the federal laws of the United States (i) in order to
enable each Finance Party to enforce its rights under the Finance Documents or
(ii) by reason of the execution, delivery and performance of the Finance
Documents by each Finance Party that it be licensed, qualified or otherwise
entitled to carry on business in the State of Delaware or the United States.


2.

REPETITION

The Borrower shall be deemed to have repeated each of the representations and
warranties set out in Clause 1 (Representations and Warranties) of this Schedule
5 on the date on which a Utilisation Request is issued and on each Utilisation
Date with reference to the facts and circumstances then subsisting.

-54-

--------------------------------------------------------------------------------

Execution

SCHEDULE 6

UNDERTAKINGS

PART A – INFORMATION UNDERTAKINGS

1.

INFORMATION COVENANTS

      1.1

Financial Statements

     

The Borrower shall:

      1.1.1

within 90 days of the end of each of its financial years, deliver to the
Facility Agent, in sufficient copies, its audited consolidated financial
statements for such financial year.

      1.1.2

within 45 days of the end of each quarter of its financial year, deliver to the
Facility Agent, in sufficient copies, its unaudited consolidated financial
statements for such quarter of the financial year.

      1.2

Requirements as to Financial Statements

     

The Borrower shall ensure that each set of financial statements delivered by it
pursuant to Clause 1.1 (Financial Statements) of this Schedule 6 (Undertakings)
is certified by a director of the Borrower as having been prepared in accordance
with GAAP.

      1.3

Compliance Certificate

      1.3.1

The Borrower shall deliver to the Facility Agent, within 90 days after the end
of each financial year of the Borrower, a compliance certificate stating that a
review of the activities of the Borrower during the preceding financial year has
been made with a view to determining whether the Borrower and its subsidiaries
have kept, observed, performed and fulfilled their obligations under this
Agreement, and further stating, as to the person signing such certificate , that
to the best of his or her knowledge the Borrower has kept, observed, performed
and fulfilled each and every covenant contained in this Agreement and there is
no default in the performance or observance of any of the terms, provisions and
conditions of this Agreement (or, if a Potential Event of Default or Event of
Default shall have occurred, (subject to Clause 1.5 of this Schedule) describing
all such Potential Event of Default or Events of Default of which he or she may
have knowledge and what action the Borrower is taking or proposes to take with
respect thereto) and that to the best of his or her knowledge no event has
occurred and remains in existence by reason of which repayment of the Loan(s)
and payment of any interest accrued and any other amount payable under this
Agreement is prohibited or if such event has occurred, a description of the
event and what action the Borrower is taking or proposes to take with respect
thereto.

-55-

--------------------------------------------------------------------------------

Execution

  1.3.2

Each compliance certificate delivered pursuant to Clause 1.3.1 of this Schedule
shall be signed by a director of the Borrower.


1.4

Other Information

     

The Borrower shall supply to the Facility Agent (in sufficient copies):

      1.4.1

all documents dispatched by the Borrower to its shareholders (or any class of
them) or its creditors generally at the same time as they are despatched;

      1.4.2

promptly, any announcement, notice or other document relating specifically to
the Borrower posted onto any electronic website maintained by any stock exchange
on which shares in or other securities of the Borrower are listed or any
electronic webstie required by any such stock exchange to be maintained by or on
behalf of the Borrower;

      1.4.3

(subject to Clause 1.5 of this Schedule) promptly upon becoming aware of them,
the details of any litigation, arbitration or administrative proceedings which
are current, threatened or pending against the Borrower or any other Group
Company, and which might, if adversely determined, have a material adverse
effect;

      1.4.4

(subject to Clause 1.5 of this Schedule) promptly, such further information
regarding the financial condition, business and operations of the Borrower or
any other Group Company as any Finance Party (through the Facility Agent) may
reasonably request; and

      1.4.5

promptly, notice of any change in any Authorised Person of any corporate Obligor
signed by a director or company secretary of such corporate Obligor accompanied
by the specimen signature of any new Authorised Person.

      1.5

Insider Information

     

The Borrower hereby acknowledges that none of the Finance Parties wishes to
receive material non-public information with respect to the Borrower or its
securities ("Insider Information"). The Borrower hereby agrees that it will use
commercially reasonable efforts to omit any Insider Information from any notice,
document or information required to be provided to the Facility Agent under
Clauses 1.3, 1.4 and 2.1 of this Schedule and that by delivering such notice,
document or information to the Facility Agent, the Borrower shall be deemed to
have authorized the Finance Parties to treat such notice, document or
information as not containing any material non-public information (although it
may be sensitive and proprietary) with respect to the Borrower or its securities
for purposes of United States federal and state securities laws.

-56-

--------------------------------------------------------------------------------

Execution

PART B - POSITIVE UNDERTAKINGS

2.

POSITIVE UNDERTAKINGS

   

The Borrower shall comply with the following positive covenants:

    2.1

Notification of Default

   

Subject to Clause 1.5 of this Schedule, the Borrower shall promptly inform the
Facility Agent of the occurrence of any Event of Default or Potential Event of
Default of which it becomes aware and, upon receipt of a written request to that
effect from the Facility Agent, confirm to the Facility Agent that, save as
previously notified to the Facility Agent or as notified in such confirmation,
no Event of Default or Potential Event of Default has, to the best of its
knowledge, occurred.

    2.2

Corporate Existence

   

The Borrower shall and shall procure each Obligor and each other Group Company
to maintain its corporate existence and its right to carry on operations.

    2.3

Authorisations

   

The Borrower shall and shall procure each other Obligor and each other Group
Company to obtain, maintain in full force and effect and comply with the terms
of and if requested, supply certified copies to the Facility Agent of each
authorisation, approval and registration required under any applicable law or
regulation including the SAFE Circulars and all applicable securities laws and
regulations in the United States to enable it to perform its obligations under,
or for the validity, enforceability or admissibility of, any Finance Document.

    2.4

Ranking

   

The Borrower shall ensure that at all times the claims of the Finance Parties
against each of the Borrower and the other Obligors under the Finance Documents
will rank at least pari passu with the claims of its other unsecured creditors
other than those whose claims are preferred by any bankruptcy, insolvency,
liquidation or other similar laws of general application.

    2.5

Taxes

   

The Borrower shall and shall procure each other Group Company to file all
relevant tax returns and pay all taxes promptly upon the same becoming due
except to the extent taxes are being contested in good faith (and adequate
reserves have been provided in relation thereto in an amount not less than that
which would be required to be reserved in accordance with GAAP).

-57-

--------------------------------------------------------------------------------

Execution

2.6

Accounting Records

   

The Borrower shall and shall procure that each other Group Company at all times
maintain proper and accurate books and records prepared in accordance with GAAP.

    2.7

Access

   

The Borrower shall and shall procure each other Group Company to allow the
Facility Agent, its representatives or the auditors or consultants engaged by
the Facility Agent to have access to any premises of the Borrower or any other
Group Company so as to carry out inspection or conduct financial review or audit
on them upon prior reasonable notice to the Borrower. The Borrower shall, and
shall procure each other Group Company to, fully cooperate with the Facility
Agent and its auditors and consultants and provide such information as requested
for the purpose of the review or audit.

    2.8

Application of Facility Amount

   

The Borrower shall utilise the proceeds of the Facility for the purposes set out
in Clause 3.1 (Purpose).

    2.9

Debt Service Account

   

The Borrower shall at all times maintain and operate the Debt Service Account
strictly in accordance with the provisions in Schedule 8 (Debt Service Account)
notwithstanding any other terms upon which monies have been deposited in the
Debt Service Account.

PART C - NEGATIVE UNDERTAKINGS

3.

NEGATIVE UNDERTAKINGS

   

Save as otherwise agreed by the Facility Agent, the Borrower shall comply with
the following negative covenants.

    3.1

Negative Pledge

   

The Borrower shall not and shall procure each other Group Company not to create
or permit to subsist any Security Interest over all or any of its present or
future revenues or assets other than Permitted Security Interests.

    3.2

No Amendments

The Borrower shall not and shall procure each other Group Company not to cause
or agree to the amendment, modification or variation of the terms of its
memorandum and articles of association or articles of association, in any
material respect and shall not terminate, amend, vary or grant any waivers under
any of the Finance Documents save as otherwise specifically provided for herein.

-58-

--------------------------------------------------------------------------------

Execution

3.3

Disposals

   

The Borrower shall not and shall procure each other Group Company not to sell,
lease, transfer or otherwise dispose of any asset by one or more transactions or
series of transactions (whether related or not) other than in the ordinary
course of the Related Business. The Borrower shall not and shall procure each
other Group Company not to directly or indirectly dispose of or agree to dispose
of a substantial part of its assets or undertaking related to the Related
Business without the consent of the Facility Agent in writing.

    3.4

Merger

   

The Borrower shall not and shall procure each other Group Company not to merge
or consolidate with any other person or enter into any merger transaction or
participate in any other type of corporate reconstruction without the consent of
the Facility Agent in writing.

    3.5

Financial Year

   

The Borrower shall not and shall procure each other Group Company not to permit
any change to its financial year end without the consent of the Facility Agent.

    3.6

Shareholder Loan

   

Where the Borrower applies any of the proceeds of the Facility to fund any
shareholder loan to any Group Company, the Borrower shall not assign, transfer
or otherwise deal with any interest in such shareholder loan or the relevant
shareholder loan agreement or any part therof or create or permit to subsist any
Security Interest thereon or agree or purport to do any of the foregoing without
the prior written consent of the Facility Agent.

-59-

--------------------------------------------------------------------------------

Execution

SCHEDULE 7

EVENTS OF DEFAULT

Each of the following events or circumstances set out below shall constitute an
Event of Default.

1.

Failure to Pay

   

Any Obligor fails to pay any amount payable under any Finance Document when due.

    2.

Misrepresentation

   

Any representation or warranty made by any Obligor in any Finance Document or in
any notice or certificate delivered by it pursuant thereto or in connection
therewith is or proves to have been incorrect or misleading in any material
respect when made or deemed to be made.

    3.

Obligations

    3.1

Any Obligor fails duly to perform or comply with any obligation expressed to be
assumed by it in Clause 2.1 (Notification of Default), Clause 2.2 (Corporate
Existence), Clause 2.4 (Ranking) and Clause 3.1 (Negative Pledge) of Schedule 6
(Undertakings) or any of the covenants in Schedule 8 (Debt Service Account).

    3.2

Any Obligor fails duly to perform or comply with any other obligation expressed
to be assumed by it in any Finance Document to which it is a party and, if
capable of remedy, such failure is not remedied within fifteen (15) days after
the Facility Agent has given notice to the Borrower or such Obligor or the
Borrower or such Obligor becomes aware of the failure to perform or comply.

    4.

Cross default

    4.1

Any Financial Indebtedness of the Borrower or any other Group Company in an
aggregate amount in excess of USD10,000,000 or its equivalent is not paid when
due nor within any originally applicable grace period.

    4.2

Any Financial Indebtedness of the Borrower or any other Group Company in an
aggregate amount in excess of USD10,000,000 or its equivalent is declared to be
or otherwise becomes due and payable prior to its specified maturity as a result
of an event of default (however described).

    4.3

Any commitment for any Financial Indebtedness of the Borrower or any other Group
Company in an aggregate amount in excess of USD10,000,000 or its equivalent is
cancelled or suspended by a creditor of the Borrower or any other Group Company
as a result of an event of default (however described).

    4.4

Any creditor of the Borrower or any other Group Company becomes entitled to
declare any Financial Indebtedness of the Borrower or any other Group Company in
an aggregate amount in excess of USD10,000,000 or its equivalent due and payable
prior to its specified maturity as a result of an event of default (however
described).

-60-

--------------------------------------------------------------------------------

Execution

5.

Insolvency Events


5.1

The Borrower or any other Group Company:

      (a)

files a petition in bankruptcy or takes any action for its rehabilitation,
liquidation, winding-up or dissolution;

      (b)

commences a voluntary case or gives notice of intention to make a proposal under
any Bankruptcy Law;

      (c)

consents to the entry of an order for relief against it in an involuntary case
or consents to its dissolution or winding up;

      (d)

consents to the appointment of a receiver, interim receiver, receiver and
manager, liquidator, trustee or custodian of it or for all or substantially all
of its property;

      (e)

makes a general assignment for the benefit of its creditors;

      (f)

is unable or admits in writing its inability to pay its debts as they become due
otherwise admits its insolvency; or

      (g)

stops, suspends or threatens to stop or suspend payment of all or a material
part of its indebtedness, by reason of actual or anticipated financial
difficulties, or commences negotiations with one or more of its creditors with a
view to rescheduling any of its indebtedness.

      5.2

Any bankruptcy or insolvency proceedings or other proceedings under any
Bankruptcy Law are commenced against the Borrower or any other Group Company.

      5.3

A court of competent jurisdiction enters an order or decree under any Bankruptcy
Law that:

      (a)

is for relief against the Borrower or any other Group Company;

      (b)

appoints a receiver, interim receiver, receiver and manager, liquidator, trustee
or custodian of the Borrower or any other Group Company; or

      (c)

orders the liquidation of the Borrower or any other Group Company.

      5.4

For the purpose of this Clause 5 (Insolvency Event), “Bankruptcy Law” means any
law in any jurisdiction relating to bankruptcy, insolvency, winding up,
liquidation, reorganisation or relief of the debtors.

      6.

Judgment

     

Any legal proceedings, judgment or arbitration award (when aggregated with any
outstanding unstayed or unsatisfied proceedings judgement or award against the
Borrower or any of the subsidiaries) in excess of US$10,000,000 or its
equivalent aggregate is rendered against the Borrower or any other Group
Company, and remains unstayed or unsatisfied for 30 consecutive days.

-61-

--------------------------------------------------------------------------------

Execution

7.

Expropriation

   

The confiscation, expropriation or nationalization by any governmental agency of
any assets of the Borrower or any other Group Company if such confiscation,
expropriation or nationalization would have a material adverse effect; or if
such revocation or repudiation could reasonably be expected to have a material
adverse effect, the revocation or repudiation by any government agency of any
previously granted authorisation that is material to the operation of the
Related Business; or the imposition or introduction of material and
discriminatory taxes, tariffs, royalties, customs or excise duties imposed on
the Borrower or other Group Company, or the material and discriminatory
withdrawal or suspension of material privileges or specifically granted material
rights of a fiscal nature.

    8.

Repudiation

   

Any Obligor repudiates any Finance Document to which it is a party or does or
causes to be done any act or thing evidencing an intention to repudiate any
Finance Document to which it is a party.

    9.

Illegality

    9.1

At any time it is or becomes unlawful for any of the Obligors to perform or
comply with any or all of its material obligations under any Finance Document to
which it is a party.

    9.2

At any time any of the material obligations of any of the Obligors under any
Finance Document to which it is a party are not or cease to be legal, valid and
binding.

    9.3

Any authorisation or necessary approval referred to in Clause 2.3
(Authorisations) of Schedule 6 (Undertakings) is revoked, terminated or
withdrawn and such has or is likely to have a material adverse effect.


10.

SAFE Circulars

   

Failure by any Permitted Holder, the Borrower or any other Group Company to
fully comply, including without limitation, with any applicable foreign exchange
registration, settlement or remittance requirement therein or with the SAFE
Circulars and the failure to so comply may have a material adverse effect on the
Borrower.

    11.

Listing Status of the Borrower

   

The Borrower fails to maintain the trading of its Common Stock on the New York
Stock Exchange.

    12.

Material Adverse Change

   

There has occurred a Material Adverse Change.

-62-

--------------------------------------------------------------------------------

Execution

SCHEDULE 8
DEBT SERVICE ACCOUNT

1

Opening and maintenance of Debt Service Account

   

The Borrower shall open and maintain a bank account (the “Debt Service Account”)
with the Facility Agent for the purpose of providing a control account for debt
servicing.

    2

Operation of Debt Service Account

    2.1

The Borrower undertakes, for so long as any amount is outstanding under the
Finance Documents or any Commitment is in force, not to make or authorise any
withdrawals from the Debt Service Account except in accordance with the
following provisions of this Clause 2 (Debt Service Account) and this Schedule

    2.2

At any time during the period of thirty (30) days prior to any Interest Payment
Date or the Final Maturity Date, the Borrower shall ensure that the credit
balance of the Debt Service Account is not less than the scheduled repayment of
the Loan(s) and payment of interest accrued and any other amount payable under
the Finance Documents for that Interest Payment Date or the Final Maturity Date.

    2.3

The Borrower may make or authorise withdrawals and transfers from Debt Service
Account only with the Facility Agent’s consent and for the purpose of repayment
of the Loan(s) outstanding or any part thereof or in payment of any interest
accrued and any other amounts due and payable by the Borrower under the Finance
Documents.

    2.4

The Facility Agent is authorised to make withdrawals and transfers from the Debt
Service Account in such amount and at such time as it shall determine for the
purposes set out in this Schedule.

-63-

--------------------------------------------------------------------------------

Execution

EXECUTION

IN WITNESS WHEREOF the parties have executed this Agreement on the date first
mentioned above.

BORROWER

CHINA SECURITY & SURVEILLANCE TECHNOLOGY, INC.

By : TU GUO SHEN /s/ Guoshen Tu         Address : 13/F, Shenzhen Special Zone
Press Tower Shennan Road, Futian,     Shenzhen, P.R.C.       Fax : +86 755 8351
0815

ARRANGER

CHINA DEVELOPMENT BANK CORPORATION HONG KONG BRANCH

By            (seal)  :      

 

   

 

   

 

Address :

Suite 3307-15, 33/F., One International Finance Centre, No. 1 Harbour View
Street, Central, Hong Kong

   

 

   

 

Fax :

+852 2530 4083

   

 

Attention :

Mr. Meng Zhongwen

-64-

--------------------------------------------------------------------------------

Execution

FACILITY AGENT

CHINA DEVELOPMENT BANK CORPORATION HONG KONG BRANCH

 

By           (seal) : :


 

Address :

Suite 3307-15, 33/F., One International Finance Centre, No. 1 Harbour View
Street, Central, Hong Kong

 

 

Fax :

+852 2530 4083

 

 

Attention :

Mr. Meng Zhongwen

 

ORIGINAL LENDER

CHINA DEVELOPMENT BANK CORPORATION HONG KONG BRANCH

By

 

   

 

(seal)  :

 

   

 

:  

 

   

 

   

 

   

 

Address

:

Suite 3307-15, 33/F., One International Finance Centre, No. 1 Harbour View
Street, Central, Hong Kong

   

 

Fax :

+852 2530 4083

   

 

Attention :

Mr. Meng Zhongwen

-65-

--------------------------------------------------------------------------------